 Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39          Desc
                                   Main Document    Page 1 of 64


 1   Jeremy V. Richards (CA Bar No. 102300)
     PACHULSKI STANG ZIEHL & JONES LLP
 2   10100 Santa Monica Blvd., 13th Floor
     Los Angeles, CA 90067
 3   Tel: 310/277-6910 - Facsimile: 310/201-0760
     E-mail: jrichards@pszjlaw.com
 4

 5   Attorneys for Falcon BP II, LLC
 6

 7                                UNITED STATES BANKRUPTCY COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
 8                                       RIVERSIDE DIVISION
 9   In re                                            Lead Case No. 6:19-bk-13127-MH
10   WOODCREST ACE HARDWARE, INC.,                    Jointly Administered with 6:19-bk-13130-MH;
                                                      6:19-bk-13131-MH; 6:19-bk-13132-MH; and
11                                   Debtors.         6:19-bk-13133-MH)
12                                                  Chapter 11
13   Affects:                                         NOTICE OF MOTION AND MOTION OF
                                                      FALCON BP II, LLC TO COMPEL
14    All Debtors                                    PAYMENT OF ADMINISTRATIVE
15                                                    CLAIMS PURSUANT TO CONFIRMED
      Woodcrest Ace Hardware, Inc., only             PLAN OF REORGANIZATION AND
16    9 Fingers, Inc., only                          11 U.S.C. §§ 503(A) & (B) AND 507(A);
                                                      AND FOR OTHER RELIEF;
17    P&P Hardware, Inc., only                       DECLARATION OF CHRIS KWASIZUR
                                                      IN SUPPORT THEREOF
18    Riverside Ace Hardware, Inc., only
                                                      Date:      August 25, 2020
19    Wildomar Ace Hardware, Inc., only              Time:      2:00 p.m.
                                                      Place:     Ctrm. 303
20                                                               3420 12th St
                                                                 Riverside, CA 92501-3819
21

22

23
             TO THE HONORABLE MARK HOULE, UNITED STATES BANKRPUTCY
24
     JUDGE; ALL PARTIES RECEIVING CM/ECF NOTICE; THE OFFICE OF THE UNITED
25
     STATES TRUSTEE; AND ALL PARTIES REQUESTING SPECIAL NOTICE:
26

27

28

                                                1
     DOCS_LA:331119.1 68700/001                                                             0001
 Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39             Desc
                                   Main Document    Page 2 of 64


 1           PLEASE TAKE NOTICE that Falcon BP II, LLC (“Falcon”) hereby moves (the

 2   “Motion”) the Court for entry of an order pursuant to 11 U.S.C. §§ 503(A) & (B) and 507(A) to

 3   compel payment of their administrative claims pursuant to the confirmed plan of reorganization.

 4           PLEASE TAKE FURTHER NOTICE that a hearing on the Motion has been scheduled for

 5   August 25, 2020 at 2:00 p.m., Pacific Time, or as soon thereafter as counsel may be heard, before the

 6   Honorable Mark Houle, United States Bankruptcy Court Judge, in Courtroom 303, 3420 Twelfth

 7   Street, Riverside, CA 92501-3819.

 8           PLEASE TAKE FURTHER NOTICE that the Motion is based upon this Notice of Motion

 9   and Motion, and the legal arguments contained therein, the Declaration of Chris Kwasizur (the

10   “Kwasizur Declaration”) filed concurrently herewith, and the record in these chapter 11 cases (the

11   “Cases”), together with any further evidence as may be presented to the Court at the hearing on the

12   Motion.

13           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),

14   if you wish to oppose the Motion, you must file a written response with the Court and serve a copy

15   of it upon the undersigned counsel no later than fourteen (14) days prior to the hearing on the

16   Motion. The failure to properly file and serve an opposition may be deemed consent to the relief

17   requested in the Motion or a waiver of any right to oppose the Motion.

18           WHEREFORE, Falcon respectfully requests that the Court: (a) grant the Motion; (b) issue

19   an order compelling Debtor to pay Falcon the sum of $38,550.52 (representing rent owed by the

20   Debtor through the Effective Date of its confirmed plan of reorganization); and (c) grant such other

21   and further relief as is just and proper under the circumstances.

22
     Dated: August 4, 2020                         PACHULKSI STANG ZIEHL & JONES LLP
23

24                                                 By:     /s/ Jeremy V. Richards
                                                           Jeremy V. Richards
25                                                         Attorneys for Falcon BP II, LLC
26

27

28

                                                  2
     DOCS_LA:331119.1 68700/001                                                                 0002
 Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39              Desc
                                   Main Document    Page 3 of 64


 1           Falcon BP II, LLC (“Falcon”) hereby moves for an order compelling payment of an

 2   administrative claim by P&P Hardware, Inc. (the “Debtor”) pursuant to Debtor’s confirmed plan of

 3   reorganization and Bankruptcy Code §§503 (a) and (b); and 507(a), and granting such other relief as

 4   is just and proper.

 5                                                      I.

 6                                               Relevant Facts

 7           1.       On October 25, 2013, Falcon and Debtor entered in to a lease agreement (the

 8   “Lease”), pursuant to which Debtor leased from Falcon certain property commonly known as 14529

 9   Innovation Drive, Suite B, Riverside, CA 92518 (the “Premises”).

10           2.       By order entered June 2, 2020, the Court confirmed Debtor’s First Amended Plan of

11   Reorganization (the “Plan”), Docket # 237. Falcon is informed and believes that the Effective Date

12   of the Plan was July 17, 2020.

13           3.       Article IV.A.1 of the Plan requires the Debtor to pay all administrative expense

14   claims in cash on the Effective Date, unless the holder of such claim agrees otherwise.

15           4.       As required by the Plan, Debtor timely filed a Request for Payment of Administrative

16   Expense Claim on July 2, 2020 (Claim # 16-1), requesting payment of rent for the months of April

17   through June of 2020, plus additional accruals. Debtor has acknowledged that these, plus additional

18   accruals, are owing to Falcon.

19           5.       Although Debtor purported to reject the Lease pursuant to the Plan as of the

20   Confirmation Date, it remains in possession of the Premises and rent continues to accrue.

21           6.       As more fully set forth in the Kwasizur Declaration, Debtor currently owed Falcon

22   the sum of $38,550.52, as of the Effective Date.

23           7.       Debtor has not agreed to payment of its administrative claim expense other than in

24   accordance with the Plan.

25                                                      II.

26                                               Legal Argument

27           1.       The Debtor’s case remains open, and, pursuant to the Plan, jurisdiction was retained

28   by this Court to enforce the Plan (Plan, Art. IX. G). All courts possess inherent and ancillary subject

                                                   1
     DOCS_LA:331119.1 68700/001                                                                  0003
 Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                Desc
                                   Main Document    Page 4 of 64


 1   matter jurisdiction to enforce their own orders. Local Loan Co. v. Hunt, 292 U.S. 234, 239 (1934).

 2   This ancillary jurisdiction exists “irrespective of whether the court would have jurisdiction if the

 3   proceeding were an original one.” Id. See also In re Chateaugay Corp., 201 B.R. 48, 62 (S.D.N.Y.

 4   1996) (“Bankruptcy courts have inherent or ancillary jurisdiction to interpret and enforce their own

 5   orders wholly independent of the statutory grant of jurisdiction conferred under 28 U.S.C. § 1334.”).

 6           2.       The Plan required all administrative expense claims to be paid in full, in cash, on the

 7   Effective Date.

 8           3.       Falcon asserts the Claim as an administrative claim under 11 U.S.C. § 503(b) as

 9   “actual, necessary costs and expenses of preserving the estate.” Falcon is informed and believes that

10   Debtor does not dispute either the amount of the claim or that it is entitled to administrative expense

11   priority pursuant to 11 USC §§ 503(a); 503(b); and 507(a).

12           4.       Debtor purported to reject the Lease pursuant to the Plan as of the Confirmation Date

13   but remained and remains in possession of the Premises.

14                                                      III.

15                                                 CONCLUSION

16           Wherefore, Falcon seeks an order compelling Debtor to pay Falcon the sum of $38,550.52 as

17   an administrative claim pursuant to the Plan, and that it grant such other relief as is just and proper.

18   Dated: August 4, 2020                   PACHULKSI STANG ZIEHL & JONES LLP

19
                                             By:    /s/ Jeremy V. Richards
20                                                  Jeremy V. Richards
                                                    Attorneys for Falcon BP II LLC
21

22

23

24

25

26

27

28

                                                    2
     DOCS_LA:331119.1 68700/001                                                                    0004
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                         Main Document    Page 5 of 64




                                                                           0005
Case 6:19-bk-13127-MH        Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                              Main Document    Page 6 of 64




                                                     EXHIBIT A
                                        1
DOCS_LA:331119.1 68700/001
                                                                                0006
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                         Main Document    Page 7 of 64




                                           LEASE


                                         LANDLORD


                                  Falcon Business Park LLC,
                             a California limited liability company



                                          TENANT


                                      P&P Hardware. Inc.
                                    a California corporation




                                                                           0007
Case 6:19-bk-13127-MH                                            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                                                                                                                              Desc
                                                                  Main Document    Page 8 of 64


                                                                                                   TABLE OF CONTENTS




           1. Premises . .. . .. .. . .. . . .. . .. .. . .. . . .. . .. .. . .. .. . .. .. .. . .. .. . .. . . .. .. .. .. . .. ... .. .. .. .. . .. .. .. .. .. .. .. . .. .. .. .. .. .. . .. . .. .. . .. .. .. .. .. . . .. . .. ... . .. ... . .. . .. ... . .. .. . 6

          2. Term ................................................................................................................................................................ 6

          3. Rent: Additional Charges ................................................................................................................................. 7

          4. Additional Charges for Taxes and Common Expenses ...................................................................................... 7

          5. Construction of Landlord Improvements .......................................................................................................... 9

           6. Conduct of Business by Tenant ...................................................................................................................... 10

          7. Alterations and Tenant's Property ................................................................................................................... 10

           8. Landlord's Repairs ......................................................................................................................................... 11

           9. Tenant's Repairs ............................................................................................................................................. 11

           10. Abandonment ............................................................................................................................................... 12

           11. Liens ............................................................................................................................................................ 12

           12. Assignment and Subletting ............................................................................................................................ 12

           13. Compliance with Laws .................................................................................................................................. 13

           14. Subordination ............................................................................................................................................... 14

           15. Inability to Perform ....................................................................................................................................... 14

           16. Damage or Destruction ................................................................................................................................. 14

           17. Eminent Domain ........................................................................................................................................... 15

           18. Utilities ......................................................................................................................................................... 16

           19. Default ......................................................................................................................................................... 16

           20. Insolvency or Bankruptcy ............................................................................................................................. 17

           21. Landlord's Performance of Tenant's Obligations............................................................................................ 17

           22. Indemnification............................................................................................................................................. 17

           23. Insurance.: .................................................................................................................................................... 18

           24. Access to Premises........................................................................................................................................ 19

           25. Notices ......................................................................................................................................................... 19

           26. No Waiver by Landlord................................................................................................................................. 19

           27. Tenant's Certificates ..................................................................................................................................... 19

           28. Tax on Tenant's Personal Property ....................................................... :......................................................... 20

           29. Security Deposit ........................................................................................................................................... 20

           30. Authority ...................................................................................................................................................... 20

           31. Broker .......................................................................................................................................................... 20

           32. Miscellaneous ............................................................................................................................................... 20




                                                                                                                                                                                                                                                                               0008
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39              Desc
                                 Main Document    Page 9 of 64


                                                    LIST OF EXHIBITS




          EXHIBIT "A"     Legal Description

          EXHIBIT "B-1" Map of Center

          EXHIBIT "B-2" Premises Floor Plan

          EXHIBIT "C"     Landlord Improvements/ Tenant Improvements

          EXHIBIT "D"     Rules and Regulations

          EXHIBIT "D-1" Parking Exhibit

          EXHIBIT "E"     Sign Criteria

          EXHIBIT "E-1" Falcon Business Park, Planned Sign Program, dated December 22, 2005

          EXHIBIT "F"     Industrial Waste Survey

          ADDENDUM




                                                                                              0009
Case 6:19-bk-13127-MH              Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                     Desc
                                   Main Document    Page 10 of 64



                                      BASIC LEASE INFORMATION

           I.   Lease Date:             October 25, 2013

          2.    Landlord:               FALCON BUSINESS PARK LLC
                                        a California limited liability

           3.   Landlord's Address:     4 Upper Newport Plaza, Suite 100, Newport Beach, CA 92660
                                        (949) 833-5400 Telephone, (949) 833-5401 Facsimile

          4.    Tenant:                 P&P Hardware, Inc.
                                        a California corporation
                                        Corporate Entity No. C3 l 89342
                                        Doing business as: P&P Uniforms

           5.   Tenant's Address:       30733 Temecula Parkway
                                        Temecula, CA 92592
                                        Facsimile: _ _ _ _ _ _ _ _ _ _ _ __

                 With a copy to:


                                        Facsimile: _ _ _ _ _ _ _ _ _ __

           6.   Tenant's Contact:
                                        Telephone: _ _ _ _ _ _ _ _ __
                                        Facsimile:

           7.   Building:               A concrete tilt-up industrial building commonly known as
                (Par. 1.1)              14529 Innovation Drive, Riverside, CA 92518, as depicted as
                                        Building G on the site plan attached hereto as Exhibit "B-1 ".

           8.   Premises:                A portion of the Building comprising approximately 13,289 square
                                         feet, and commonly known as 14529 Innovation Drive, Suite B
                                        .Riverside, CA 92518.

           9.   Parking:                27 unassigned, non-exclusive spaces.
                (Par. 1.3)

           10. Rentable Area            Approximately 13,289 square feet (includes tenant's% share
               of Premises:             of electrical room).
               (Par. 1.4)

           11. Term:                    Sixty (60) Months
               (Par 2.1)                Commencement Date: January I, 2014
                                        Expiration Date: December 31, 2018

           12. Option to Extend;        One (I) Sixty (60) month option to extend at the then fair
               Option Rent:             market value, but no less than the rent for the immediately preceding
               (Par 2.4)                twelve month period. Option Rent to increase base on CPI index, per
                                        Addendum.

           13. Monthly Rent
                (Par. 3.)                 Month            Monthly Rental
                                           1-12:            $5,648
                                          13-24:            $5,817
                                          25-36:            $5,992
                                          37-48:            $6,172
                                          49-60:            $6,357

           14. Tenant's Share           (See Paragraph 4.1.2).
               (Par. 4.1.2)

           15. Use:                     Warehouse, distribution, light apparel manufacturing, incidental retail oflaw
               (Par. 6.1)               enforcement uniforms and tactical gear.




                                                       4


                                                                                                                        0010
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                               Desc
                                Main Document    Page 11 of 64


           16. Alterations Limit:         Two thousand dollars ($2,000)
               (Par. 7. I)

           17. Security Deposit:          $6,500
               (Par. 29)

           18. Brokers:                   Spencer Hull, Coldwell Banker Lazar & Associates
               (Par. 3 I)


          The foregoing Basie Lease Information is hereby incorporated into and made a part of the Lease
          of the same date to which it is attached. Each reference in this Lease to any of the Basic Lease
          Information shall mean the respective information herein above set forth and shall be construed to
          incorporate all of the terms provided under the particular Lease section pertaining to such
          information. In the event of any conflict between any Basic Lease Information and the Lease, the
          latter shall control.


           LANDLORD                                                TENANT

           FALCON BUSINESS PARK LLC




               Its:    Managing Member




                                                          5

                                                                                                               0011
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                    Main Document    Page 12 of 64


                                         INDUSTRIAL-SERVICE CENTER LEASE

                 THIS LEASE is dated for reference purposes only as of the date set forth in the Basic Lease
           Information and is entered into by and between FALCON BUSINESS PARK LLC, a California limited
           liability company ("Landlord"), and P&P HARDWARE, INC., a California Corporation ("Tenant").

                   In consideration of the muhml covenants and agreements set forth herein, Landlord and Tenant agree
           as follows:

           I.   Premises.

                 1.1              Upon and subject to the terms, covenants and conditions hereinafter set forth,
           Landlord hereby leases to Tenant and Tenant hereby hires from Landlord those premises ("Premises")
           described in Paragraph 8 of the Basic Lease Information, in the building ("Building") specified in
           Paragraph 7 of the Basic Lease Information located in the business park ("Center") commonly known as
           Falcon Business Park, in the County of Riverside, State of California, and more particularly described in
           Exhibit "A" attached hereto and depicted on Exhibit "B-1" attached hereto. The Premises comprises a
           portion of the Building substantially as shown by cross-hatching on Exhibit "B-1" attached hereto. A floor
           plan of the Premises is attached hereto as Exhibit "B-2".

                  1.2              Tenant shall have the right, for the benefit of Tenant and its employees, suppliers,
           shippers, customers and invitees, to the non-exclusive use of all areas and facilities outside the Premises
           and within the exterior boundary line of the Center that are provided and designated by Landlord from time
           to time for the general non-exclusive use of Landlord, Tenant and the other tenants of the Center and their
           respective employees, suppliers, shippers, customers and invitees, including parking areas, loading and
           unloading areas, drives, walkways, roadways, trash areas and landscaped areas ("Common Areas"), subject
           to all rules and regulations promulgated time to time by Landlord.

                 1.3             Tenant shall have the right, for the benefit of Tenant and its employees, customers
           and invitees, to the non-exclusive use of the number of vehicle parking spaces as specified in the Basic
           Lease Information on those portions of the Common Areas designated for parking by Landlord from time
           to time. Such parking spaces shall be used by all tenants of the Center on an unassigned basis.

                1.4.              The rentable area of the Premises shall mean that amount specified in the Basic
           Lease Infonnation.

                1.5            Civil Code Section 1938 Disclosure. As of the date of this Lease, neither the
           Premises nor the Common Areas have been inspected by a Certified Access Specialist.

           2.   Term.

                 2.1              The Premises are leased for a term ("Term") to commence ("Commencement Date")
           and expire ("Expiration Date") on, as specified in Paragraph 11 the Basic Lease Information, unless the
           Term shall sooner tenninate as hereinafter provided. If, on or prior to the date set forth in the Basic Lease
           Information for the commencement of the Term, Landlord fails to deliver possession of the Premises,
           either (a) because the Tenant Improvements (as hereinafter defined in Paragraph 5.1) shall not have been
           substantially completed, or (b) because a previous occupant is holding over, or (c) because of any other
           cause or reason beyond the reasonable control of Landlord, the following provisions shall apply: (i) the
           Commencement Date shall be deferred to a date fixed by Landlord in a notice to Tenant, which notice shall
           state that the Premises are, or prior to the commencement date fixed in such notice will be, substantially
           completed and ready for occupancy by Tenant; provided, however, that Landlord may from time to time,
           by notice to Tenant, further change the commencement date fixed in a prior notice; (ii) neither the validity
           of this Lease nor the obligations of Tenant under this Lease shall be affected by such failure to deliver
           possession, except that the Term shall begin as provided in clause (i) above; (iii) Tenant shall have no claim
           against Landlord because of Landlord's failure to deliver possession of the Premises on the date originally
           fixed thereof; and (iv) the expiration date shall be adjusted accordingly in the event the commencement
           date is extended beyond the date specified in the Basic Lease Information.

                2.2              The dates upon which the Term shall commence and tenninate pursuant to this
           Paragraph 2 are herein called the "Commencement Date" and the "Expiration Date," respectively.

                 2,3               Notwithstanding anything contained herein to the contrary, in the event the Term
           shall not have commenced on or before the date which is ninety (90) days after the date set forth in
           Paragraph I of the Basic Lease Information, then this Lease shall automatically terminate without any
           further act of either party hereto and both parties hereto shall be released from all obligations hereunder.

                 2.4              Tenant shall have the option to extend the Term of this Lease, as specified in
           Paragraph 12 of the Basic Lease Information ("Extended Term"), provided that both at the time of exercise
           of the option and at the commencement of the Extended Tenn to which such options relates, (a) Tenant is
           not in Default (as hereinafter defined) under this Lease, and (b) the Premises are occupied by the original
           Tenant. By Tenant's exercise of any such option, Tenant shall be deemed to have acknowledged and
           confirmed that all of the terms and conditions set forth in this Lease are in effect, and shall remain the
           same, except that the "Monthly Rent," as defined in Paragraph 3 of this Lease, commencing as of the date
           on which such Extended Term commences, shall be the Monthly Rent set forth in Paragraph 12 of the
           Basic Lease Information with reference to such Extended Term (but in no event shall it be less than the

                                                                 6


                                                                                                                            0012
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                    Main Document    Page 13 of 64


           Monthly Rent of the preceeding month). Any such option may only be exercised by written notice of
           exercise from Tenant received by Landlord on or before the date which is 6 months, but in no event greater
           than 9 months, prior to the expiration of the then existing Term.

                 If Paragraph 12 of the Basic Lease Information provides that the Monthly Rent for the Extended
           Term is fair market rental value ("Market Rent"), then Market Rent shall be determined by written
           agreement of the parties at least 30 days prior to, but in no event more than 60 days in advance of, the
           commencement of the Extended Term. If they agree on Market Rent by such date, they shall immediately
           execute an amendment to this Lease stating the new Monthly Rent is the agreed Market Rent.

                     If the parties are unable to agree on Market Rent by such date, then, within ten days after such
           date, each party, at its cost and by giving notice to the other party, shall appoint a M.A.I. real estate
           appraiser with at least five years full-time commercial appraisal experience in the area in which the
           Premises are located to determine Market Rent. If a party does not appoint an appraiser within ten days
           after the other party has given notice of the name of its appraiser, the single appraiser appointed shall be the
           sole appraiser and shall detennine Market Rent. If the two appraisers are appointed by the parties as stated
           in this section, they shall meet promptly and attempt to agree on Market Rent. If they are unable to agree
           within 15 days after the second appraiser has been appointed, they shall attempt to elect a third appraiser
           meeting the qualifications stated in this paragraph within ten days after the last day the two appraisers are
           given to detennine Market Rent. If they are unable to agree on the third appraiser, either of the parties to
           this Lease by giving ten days notice to the other party may file a petition with the American Arbitration
           Association solely for the purpose of selecting a third appraiser who meets the qualifications stated in this
           paragraph. Each party shall bear half the cost of the American Arbitration Association appointing the third
           appraiser and of paying the third appraiser's fee. The third appraiser, however selected, shall be a person
           who has not previously acted in any capacity for either party.

                    Within 30 days after the selection of the third appraiser, a majority of the appraisers shall
           detennine Market Rent. If a majority of the appraisers is unable to agree upon Market Rent within such
           period, the three appraisals shall be added together and their total divided by three; the resulting quotient
           shall be Market Rent for purposes of this Paragraph, unless any appraisal is more than ten percent lower (or
           higher) than the middle appraisal, in which case the appraisal which is more than ten percent lower (or
           higher) than the middle appraisal shall be disregarded. If only one appraisal is disregarded, the remaining
           two appraisals shall be added together and their total divided by two; the resulting quotient shall be Market
           Rent for purposes of this Paragraph. If both the low appraisal and the high appraisal are disregarded, the
           middle appraisal shall be Market Rent for purposes of this Paragraph.

                   After Market Rent for the applicable optional renewal term has been determined, the appraisers
           shall immediately notify the parties and they shall immediately execute an amendment to this Lease stating
           the new Monthly Rent is the agreed Market Rent.


           3,    Rent; Additional Charges.

                    3.1     Tenant shall pay to Landlord in lawful money of the United States during the Term the
           monthly rental specified in the Basic Lease Information ("Monthly Rent"), which sum shall be payable by
           Tenant on or before the first day of each calendar month, in advance, at the address specified for Landlord
           in the Basic Lease Information or such other place as Landlord shall designate, without any prior demand
           thereof and without any abatement, deduction, claim or set-off whatsoever. The term "Rent" shall mean
           Monthly Rent pins the Additional Charges as hereinafter defined.

                     3.2     Upon execution and delivery to Landlord of this Lease, Tenant shall deliver to Landlord
           the sum set forth in Paragraph 11 of the Basic Lease Information as Monthly Rent paid in advance for the
           first calendar month of the Term, together with such additional amount as is required to prepay rent for any
           partial month pursuant to Paragraph 3.5. Such prepaid Monthly Rent shall be applied as payment of
           Monthly Rent for the first calendar month and any partial month after the Commencement Date in which
           Monthly Rent is payable under this Lease.

                    3.3      Tenant shall pay to Landlord all charges and other amounts whatsoever as provided in
           this Lease ("Additional Charges") including, without limitation, any charge or increase resulting from the
           provisions of Paragraph 4 below. All such amounts and charges shall be payable to Landlord at the place
           where the Monthly Rent is payable. Landlord shall have the same remedies for a Default in the payment of
           Additional Charges as for a Default in the payment of Monthly Rent.

                     3.4     If Tenant shall fail to pay Rent within Five (5) days after the date the same is due and
           payable, such unpaid amounts shall be subject to a late payment charge equal to five (5%) percent of such
           unpaid amounts in each instance to cover Landlord's additional administrative costs resulting from Tenant's
           failure to pay. If Tenant shall fail to pay any other charge due within Five (5) days after the notice from
           Landlord stating the same is due and payable, such unpaid amounts shall be subject to a later payment
           charge equal to five (5%) percent of such unpaid amounts in each instance to cover Landlord's additional
           administrative costs resulting from Tenant's failure to pay. Any such late payment charges have been
           agreed upon by Landlord and Tenant after negotiation as a reasonable estimate of the additional
           administrative costs and detriment to Landlord's ability to meet its own obligations relating to the Building
           in a timely manner that will be incun-ed by Landlord as a result of any such failure by Tenant, the actual
           cost thereof in each instance being extremely difficult, if not impossible, to determine. Such late payment
           charge shall constitute liquidated damages to compensate Landlord for its damages resulting from such

                                                                  7


                                                                                                                              0013
Case 6:19-bk-13127-MH                Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                            Desc
                                     Main Document    Page 14 of 64


           failure to pay and shall be paid to Landlord together with such unpaid amounts. Acceptance of any late
           charge shall not constitute a waiver by Landlord of Tenant's Default with respect to the overdue amount,
           and shall not prevent Landlord from exercising any of the other rights and remedies available to Landlord
           for any other breach by Tenant under this Lease. Notwithstanding the foregoing, upon the second
           occurrence during any consecutive twelve (12) month period during the Term of this Lease of Tenant's
           failure to pay Monthly Rent or Additional Charges when due, Landlord may condition continuation of this
           Lease upon a requirement that Tenant concurrently execute an amendment to this Lease which provides
           that Monthly Rent for the balance of the term of this Lease shall be made in quarterly installments, in
           advance, in an amount equal to the sum of the Monthly Rent amounts payable during such three month
           period.

                   3.5 If the Commencement Date should occur on a day other than the first day of a calendar
           month, or if the Expiration Date occurs on a day other than the last day of a calendar month, then the
           Monthly Rent for such fractional month shall be prorated on a daily basis based upon a 30-day calendar
           month.


           4.   Additional Charges for Taxes and Common Expenses.

                    4.1 For pUfJ3oses of this Paragrnph 4, the follo',,<ing terms shall have the meanings hereirmfter set



                            4 .1.1 "CompHtation Year" shall mean eaeh 12 eonseeutive month period eommeneiHg
           Jaooary I of eaeh year dHriHg the Term, provided that Landlord, Hpon notiee to Tenant, may ehange the
           CompHtation Year irom time to time to any other 12 eonseemivo month period and, in the e'ient of any
           SHeh ehange, Tenant's Share of eJleess Truces, as hereinafter defined, shall be. eEtHitably adjHsted for the
           Compmation Years involved in any SHeh ehange.

                               4.1.2 "Tenant's Share" shall mean: (i) for Common E1[J3enses other than Regalar
           Assessments Je,1ied Hnder the Projeet CC&Rs (as defined in Paragrnph 6.6 below), the pereentage eEtHal to
           the EtHotient derived by dividing the rentable SEtHare footage of the Premises by the total rentable SEtHare
           footage (eiwlHsive of mezzanine area) of the bHiklings HI the Center whieh Landlord determines are sened
           by the Common Areas for v,<hieh the Common Ei[j3enses have been inemred; and (ii) to the e1ltent the
           Common E1lpenses eonsist of Regalar i\ssessments levied under the Projeet CC&Rs, (A) if the Premises
           eonsists of less than the entire BHilding, the pereentage equal to the EtHOtieat derived by dividing the
           rentable SEtHare footage of the Premises by the total SEtHare footage of the BHildiag (e1lerusive of mezzanine
           area), or (B) if the Premises eonsists of the entire BHildiag, l00%.

                               4.1.3 "Taxes" shall mean all tailes, assessments and eharges 16'.<ied Hpon or with respect
           to the Geater or any personal property of Landlord Hsed in the operation thereof or Landlord's interest in the
           Geater or SHeh personal property. Ta1les shall inelHde, withoHt limitation, all general real property taices
           and general and speeial assessments, eharges, fees or assessments for kansit, hoHsiag, poliee, tire or other
           go',<ernmental serviees or pHFported benetils to the Center, ser>.<iee payments in lieH of tmles, and any ta)(,
           fee or eirnise on the aet of enterli'lg into this Lease or any other lease of spaee in the Center dmiHg the Term
           of the Lease, or on the HBC or oeeupaney of the Geater or any part thereof, or ea the rent payable Hader any
           lease or in eonneetion '.\<ith the bHsiaess of renting spaee in the Center that are now or hereafter ie'.<ied or
           assessed against Landlord by the United States of Ameriea, the State of California, or any political
           soodh<ision, pHblie corporatioa, distriet or other politieal or pHblie entity dmiHg the Term of the Lease, and
           shall also ine!Hde any other ta1c, fee or other ml6ise, hov,<ever deseribed, that may be levied or assessed as a
           SHbstirute for or as an addition to, as a vmole or in part, any other Tailes, whether or not now cHstomary or
           in the contemplation of the parties ea the date of this Lease. Tailes sha1I not inerude iranehise, tFaasfer,
           inheritanee or eapital stoek tailes or iaeome tailes meaSHJ:ea by the net H'leome of Landlord irom all soHrces
           Hnless, dHe to a change in the method of taication, any of SH eh ta1rns is levied er assessed agaiHst Landlord
           as a substirute for or as an addition to, as a whole or in part, any other tax that WOHid otherv.<ise eonstitl¼le a
           Tmc Tailes shall also inerude reasonable legal fees, easts and disoorsements H'leurred in emrneetion with
           proceedings to eoatest, determine or redHee Tai(es.

                               4.1.4 "Common Eilpenses" shall mean: (i) to the elltent not iae!Hded v,~thia RegHlar
           Assessments l6'1ied Hnder the Project CC&Rs, the aggregate amount of all easts and eJ(Jlenses paid or
           iacHrred by Landlord in eoaaeetioa v.<ith the eperatiOFl, repair and mainteaanee of the Common ,<\feas,
           vmich easts shall inclHde, withoot limitatioa, landscaping services, sweeping, maintenaaee ser'liees, repairs
           to and replaeernent of asphalt paving, oompers, skipHlg, light bHlbs, light standards, gHard aaa direetional
           signs and lighting systems, OJcterior BHilding lighting, fenees, gates, perimeter walls, retaiHing walls,
           side'.valks, planters, storm drains, landseaping and sp1iakler system in planting area, life safety systems,
           iae!Hding '.\<ithoHt limitation, sprinkler systems; any and all assessments levied against the Center pHrSHant
           to any reeorded eovenants, eenditioas and restrietions; rernO',al of kash, rnbbish and other refuse irem the
           Center, cleaning of and replaeemeat of signs of the Center, iae!Hding relamping and l'epairs made as
           recpired; mali'lteaanee of tenant directories; payment of all gas, eleetrical, water and other Htility eharges or
           fees for services furnished to the Common Area; obtaining and maintaining pHblie liability, prnperty
           damage and other forms of iaSHrance vmieh Landlord may or is reEtHired to maintain; establishment of
           reasonable reserves for replaeerneats and/or repair of Common Area improvements, eEtHipment and
           SHpplies; employment of &,1ch personnel as may be deemed reasonably neeessary, if any, to direet parking
           and poliee the Common Area and faeilities; depreciation of maehiHery and eqHipment Hsed in eenneetioa
           v.<ith the maiatenanee and operation of the Common Area, depreeiatioa of Common ,<\fea imprn'1ements to

                                                                   8


                                                                                                                                 0014
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                    Main Document    Page 15 of 64


           ee•,<er tao eests of replaeemeat aad reeeastrnetiea iliereef fiem time te time as needed; erapleymoat ef
           persennel ~ used ia eoaaeetiea vliili ilie eperatioa, maiateaanee and repair of the Geater iaeludiag
           payment er previsiea fer unempleymeat iasuranee, werkers' eempeasatiea iasuraaee and oilier empleyee
           eests; everhead and administrative 01,peases and a management :lee; the eost of eeeld,eepiag, aeeouating
           and legal serviees prB'lided ia eonneetiea vlitl, ilie eperatiea and maiateaaaee of !lie Geater; any ether
           items reaseaaely aeeessary fiem time te time te preperly repair, replaee, maintain and eperate ilie Gemmen
           l\rea vliiliia ilie Geater and any interest paid ia eenneetiea ilierevliili; and (ii) ilie Regular Assessments
           levied under the Pieejeet CC&Rs against the separate legal pareel upea whieh the Building is leeated.
           Notwithstanding ilie foregeiag, if Landlord eleets to delegate its duties hereunder to a profussieaal property
           manager, then Landlord shall aot ee entitled te reeeive aay management fee (eirnept for any easts aadler
           admiaistrath<e and e•,<erhead eicpeases reaseaaely iaeurred 8'.,' Landlord ia "monitoring" and "auditing" the
           performanee delegated to the profussioaal preperty manager as eoatemplated herein •,vhieh eests aadler
           eJqJeases shall ee reimeursed to Landlord as ineurred and billed) eut under sueh eireurastanees any
           reaseaaele amooat paid to tao profussioaal preperty manager shall ee added to aad deemed a part of tlie
           Gemmen Eicpeases. Notvliilistanding the foregoing, Gemmen Ei,penses shall aot iaelude the follovliag: (i)
           depreeiatiea ef the Building; (ii) eosts ef repairs er ether werk oeeasieaed ey fire, earthEfHake, Jfood,
           windstorm or etlier easualty (eilier tlian tliese amooats •Nithia the deduetiele limits ef iasuranee pelieies
           aetually earried ey Laadlerd, vmieh ameuats sliall ee iaeludaele as Gemmen Elcpenses so Ieng as sueh
           deduetieles do aet eiceeed aa aggregate tetal ef $100,000 fer any ealeadar year); (iii) eosts ef leasing
           eemmissieas, attemeys' :lees, advertising and marketing eests, spaee planning :lees and eilier eosts and
           eicpeases iaeurred ia eSfffieetiea vlitl, aegotiatieas with prespeefrte tenants ef tac Geater; (iv) eests
           (iaeludiag permit, lieease aad inspeetiea eests) iaeurred ia rene•,<ating er eiliervlise improving, deeoratiag
           or redeeoratiag reataele spaee for etlier tenants or oilier oeeupants or •,<iwaat reataele spaee; (v) eosts fer
           whieh Laadlerd is entitled to and aetually reeeives reimo11rsemeat (ether ilian ilirough any operating eest
           reimoursement provision ideatieal or suestaatially simiku to the pro•Asieas set ferili ia iliis Lease); (,'i)
           eosts of leaseheld impre,•emeats for ether tenants of the Building er the Geater; (vii) eests ineurred to
           eomply with lav,•s relating to the monitoring, testing, reporting, management, removal, eaeapsulatiea or
           other form of remediation of ashestos and oilier "Hazardoos Materials" (as defined below), whieh was in
           eicisteaee in the Geater prior to the Commeneemeat Date, and was of sueh a nature ilia! a federal, state or
           muaieipal gevemmental authority, if it had ilien liad knowledge of the preseaee of sueh Ha;iardous
           Materials, in the state, aad uader tac eoaditioas ilia! it then eidsted in ilie Geater would have then reEfHirod
           ilie moaiteriag, testing, roportiag, management, removal, eaeapsulatioa or oilier form of remediation of
           sueh Ha;iardous Materials er other remedial or eoatair.ment aetion wiili respeet tliereto; (viii) eosts iaoorred
           due to disputes eetvieen Landlerd and Tenant or any other tenant or oeeupant of tac Building er the Geater
           (ineludiag any easts or :lees paid ey Landlerd to a iliird party in eoaaeetien 'Nita any Slleh dispute), eiceopt
           to ilie mcteat that the benefit derived ey Landlord's pursuit er defense ef sueli dispute er pajmeat ef Slleh
           eests er fees is or would ee a benefit te the Building or ilie Geater as a whele; er (ix) eapital impre•temeats
           made te the Building er the Center ey Landlerd vmieh are required under any gevemmeatal !av.• er
           regulation applieaele to ilie Building or the Geater as of the Cemmeaeemeat Date. The e011'1f)utatioo ef
           Gemmen Expenses shall ee made in aeeerdaaee vlith generall) aeeepted aeeouatiag priaeiples. Gemmen
           Eicpeases shall ee aE\iusted te refleet a 95% oeeupaaey ef ilie Center during any peried in vmieh ilie Geater
           is net at least 95% oeeupied.

                     4.2 Tenant shall pay te Landlord as Additiooal Charges I/12th sf Tenant's Sliare efthe Taxes for
           eaeh Computatiea Year, ea er eefure ilie first day ef oaeh month during sueh Computatiea Year, ia
           advaaee, in aa amount estimated ey Laadlerd and billed ey Laadlerd te Tenant; previded that Landlord
           shall have the right initially le determine meathly estima'.es and to re,<ise sueh estimates §-em time te time.
           With reaseaaele premptaess after Landlerd has reeeived the taic bills for any Cemputatioa Year, Lanelerd
           shall fumish Tenant v.<ith a statemeat (l,ereia ealled "Landlerd's Tail Statemeat") setting forth the ameuat ef
           Taxes for sueh Cemputatioo Year and Tenant's Share of sueh Truces. If the aetual Taices for sueh
           Cemputatiea Year eiceeed the estimated Truces prud ey Tenant for sueli C011'1f)uta'.iea Year, Teaant shall pay
           to Landlerd the differeaee eetvieea ilie amouat paid ey Tenant and the aetual Truces •n<itliin thirty (30) days
           after the reeeipt ef Laadlerd's Tai, Statement and, if ilie tetal amount paid ey Tenant fer any sueh
           Cemputatiea Year shall eiceeed the aetual Truces fer sueli Cemputatiea Year, sueh exeess shall 00 eredited
           against ilie aeict installments of Taices due §-em Tenant te Landlerd hereunder.

                     4.3 Tenant shall pay te Laadlerd as Additieaal Cliarges 1/121:a ofTeaant's Share eftlie Gemmen
           Expenses fer eaeh Cemputatiea Year, ea er eefere ilie first day of eaeh meaili ef sueh Cemputatioo Year,
           ia advanee in an amount estimated ey Laadlord and billed ey Laadlerd te Tenant; provided ilia! Landlerd
           shall have the riglit initially to determine meathly estimates and te re•lise sueh estimates fiem time to time.
           \!/ith reaseaaele premptaess after the eicpiratiea ef eaeh Cemputatioa Year, Landlerd shall furnish Tenant
           vlitli a statement (herein ealled "Landlerd's Eicpease Statement") setting fortl, in reaseaaele detail the
           Gemmen Eicpeases for sueh Cemputatiea Year aad Tenant's Share ef sueli Gemmen Eicpeases. If the
           aetaal Gemmen Eicpeases for sueh Cemputatioo Year eiceeed ilie estimated Cemmoo El,peases paid ey
           Teaant for sueh Cemputatiea Year, Tenant shall pay to Landlord tac differeaee between the amount paid
           ey Tenant and the aetual Cemmoo Eicpenses •,,<ithia iliirty (30) days after the reeeipt ofLandlerd's Eicpease
           Statement and, if the total amooat paid ey Teaant for any sue!, Computation Year shall eirneed the aetual
           Cemmoo Eicpeases fer &aeli Cemputatiea Year, sueh eirness shall ee eredited against the aeict installments
           efthe estimated Cem1r10a ERpeases due fiem Teaaat to Landlerd hereunder. A.t any reaseaaele time v,<ithia
           twelve (12) meailis after Landlerd' s delivery ef an aetual statement ef Tenant's Share ef Gemmen
           Eicpeases, and upea five (5) ousiaess days' aetiee te Laadlerd, Tenant may ea:1se an audit te ee made ef
           Landlord's reeerds related to eharges for the aetual statement sf Tenant's Sliare ofCommea Eicpeases for
           the peried ee o'Cred ey the aforemeatieaed statement. The eests ef sueh audit shall ee eerne ey Tenant at
           Teaaat's sele eest and eicpease. Ia tao event Tenant prcwes that Landlerd has o-verstated any sueh aetual
           statement sf Tenant's Share sf Gemmen Eicpeases, Landlord shall refund sueh everdue amm,mt to Tenant.

                                                                  9

                                                                                                                              0015
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                           Desc
                                    Main Document    Page 16 of 64



                  4. 4 If the Commencement Date shall occur on a date other tllan the first day of a Computation
          Year, Tenant's Share of T,rnes and Gemmen Eiepenses fur the Computation Year in whiell tile
          CommencemOHt Date occurs shall lie in tile proportion ilia! tile number sf days Jrom and including tile
          ComrnencemOHt Date to and including tile last day of the Computation Year in whiell tile Commencement
          Dale occurs bears le 365.

                    4.5 If the EiEpiratioa Date shall occur on a date other tllan the last day of a Computation Year,
          Teaaat's Share of Tmees and Commoa Eiepenses fur the Computation Year in whiell the El,piratioa Date
          oecurs shall lie in tile proportion tllat tile number of days from and including the first Eiay of tile
          Computatiea Year in ',lfliell tile EiepiratiO!l. Date oecurs to and incluEiing tile Eiepiration Date bears to 365.
          Nol\vithstanding tile furegoiag, Landlord may, peading tile determinatioa of the amouat of Taxes and
          Common Eiepenses fur sueh partial Computation Year, furnish Tenaat vfitll slatemeats of estimated Taiees,
          estimated Common Elepenses and TOHant's Share of eaell tllereof fur suell partial Computation Year.
          Witllin tllirty (30) days after reeeipt of such estimated statement TOHanl shall remit to Landlord, as
          Additional Charges, the amouat ofTenaat's Share ofsueh Taiees and Common Ei,penses. After sueh TaJees
          and Common E)(penses haYe been finally determined and Landlord's Tm, Statement and Landlord's
          Eiepense Statement have been furnished lo Tenant pursuant le Paragraphs 4.2 and 4.3 hereof, respeetively,
          and if tllere shall have been an underpayment of Tenant's Share of Taxes or Gemmen Eiepenses, Tenant
          shall remit tile amount of sueh underpayment to Landlord ·.vithin tllirty (30) days after receipt of sueh
          statements, and if there shall have been an overpayment, Landlord shall remit the amount of any such
          overpayment, to Tenant '.Vithin thirty (30) days after the issuance of sueh statements.

           5. Construction of Landlord Improvements.

                     5.1 Prior to the Commencement Date Landlord will construct the improvements in the Premises
           as provided in Exhib.it "C" attached hereto ("Landlord's Improvements"). Landlord's obligation to
           construct the Landlord's Improvements shall not require Landlord to incur overtime costs and expenses and
           shall be subject to unavoidable delays due to acts of God, governmental restrictions, strikes, labor
           disturbances, shortages of materials and supplies, and due to any other cause or event beyond Landlord's
           reasonable control. When construction progress so permits, Landlord shall notify Tenant in advance of the
           approximate date on which construction of the Landlord's Improvements will be substantially completed in
           accordance with Exhibit "C" and will notify Tenant when such work is in fact so completed, which latter
           notice shall constitute delivery of possession of the Premises to Tenant. If any dispute shall arise as to
           whether the Premises are substantially completed and ready for Tenant's occupancy, a certificate furnished
           by Landlord's architect certifying the date of substantial completion shall be conclusive of that fact and date
           and shall be binding upon Landlord and Tenant. It is understood and agreed by Tenant that any minor
           changes from any plans or from said Exhibit "C" that may be necessary during construction of the Tenant
           Improvements shall not affect or change this Lease or invalidate same. Landlord warrants that the existing
           electrical, plumbing, fire sprinkler, HVAC and all other such elements in the Premises shall be in good
           operating condition upon the Commencement Date of the Lease and that the roof shall be watertight and
           the roof membrane and the structural elements of the roof, bearing walls and foundations of the Premises
           shall be free of material defects. Ifa non-compliance with said warranty exists as of the Commencement
           Date, Landlord shall, at Landlord's sole cost and expense with respect to such matters, promptly after
           receipt of written notice from Tenant, setting forth with specificity the nature and extent of such non-
           compliance, rectify same at Landlord's sole cost and expense. Notwithstanding the foregoing, if, following
           the Commencement Date, Tenant does not give Landlord written notice of any non-compliance with this
           warranty within one hundred one-hundred twenty (120) days as to the HVAC and remaining systems and
           other non-structural elements of the Premises, correction of such non-compliance shall be the obligation of
           Tenant pursuant to the provisions of this Lease. Furthermore, Landlord warrants that the Premises
           complies with all laws, orders and regulations offederal, state, county and municipal authorities in effect of
           the Commencement Date. If the Premises does not comply with said warranty, Landlord shall, promptly
           after receipt of written notice from Tenant setting forth with specificity tl1e nature and extent of such non-
           compliance, rectify same at Landlord's sole cost and expense.

                    5.2 The manner in which the Common Areas are maintained and operated and the expenditures
           thereof shall be at the sole discretion of Landlord, and the use of such areas and facilities shall be subject
           to such commercially reasonable rules and regulations as Landlord shall make from time to time, Landlord
           shall not be responsible for the nonperformance of any such rules and regulations by any other tenant or
           occupant of the Center.

                    5.3 The only purpose of the floor plan(s) attached Exhibit "B-1/8-2" is to show the approximate
           location of the Premises and the Building, and such exhibit(s) is not meant to constitute an agreement as to
           the construction of the Premises, the rentable area thereof or the specific location of the Common Areas or
           the elements thereof or of the access ways to the Premises or the Center. Notwithstanding the foregoing, the
           floor plan for the Premises will be as shown on the attached Exhibit "B-2 ", subject to any changes which
           may be required by governmental or quasi-governmental agencies during the plan check process. Landlord
           hereby reserves the right, at any time and from time to time, to (i) make alterations in or additions to the
           Center and the Common Areas including, without limitation, changes in the location, size, shape and
           number of driveways, entrances, parking spaces, parking areas, loading and unloading areas, landscaped
           areas and walkways, (ii) close temporarily any of the Common Areas for maintenance purposes as long as
           reasonable access to the Premises and parking remains available, (iii) if required by the JPA or other
           governmental or quasi-governmental agencies, designate property outside the Center to be part of the
           Common Areas, (iv) add additional buildings and improvements to the Center and Common Areas and (v)
           use the Common Areas while engaged in making alterations in or additions or repairs to the Center;

                                                                  10


                                                                                                                               0016
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                         Desc
                                    Main Document    Page 17 of 64


           provided that Landlord shall not change the size, location or number of Tenant's 27 non-exclusive parking
           spaces, or the size or dimensions, visibility or access of the Premises.



           6. Conduct of Business by Tenant.

                     6.1 Tenant shall use and occupy the Premises during the Term of this Lease solely for the use
           specified in the Basic Lease Information and for no other use or uses without the prior written consent of
           Landlord. Notwithstanding the foregoing or other provisions of this Lease to the contrary, Tenant shall be
           responsible for determining that its use of the Premises for the purposes as speci tied in the Basic Lease
           Information is in compliance with all applicable laws, zoning restrictions, ordinances and rules and
           regulations of all governmental or quasi-governmental agencies having jurisdiction over the Premises,
           including, without limitation, the March Joint Powers Authority ("JPA'') and the Western Municipal Water
           District ("Water District").

                    6.2 Tenant shall not use or occupy or permit the use or occupancy of the Premises or any part
           thereof for any use other than the use specifically set forth in Paragraph 6.1, or in any manner that, in
           Landlord's commercially reasonable judgment, would adversely affect or interfere with (i) any services
           required to be furnished by Landlord to Tenant or to any other tenant or occupant of the Center, (ii) the
           proper and economical rendition of any such service or (iii) the use or enjoyment of any part of the Center
           by any other tenant or occupant.

                    6.3 The parking spaces to be provided to Tenant pursuant to Paragraph 1.3 shall be used for
           parking only by vehicles no larger than full-sized passenger automobiles or pick-up trucks. Tenant shall
           not permit or allow any vehicles that belong to or are controlled by Tenant or Tenant's employees,
           suppliers, shippers, customers or invitees to be loaded or parked in areas other than those designated by
           Landlord for such activities. If Tenant permits or allows any of the prohibited activities described in this
           Paragraph 6.3, Landlord shall have the right, in addition to all other rights and remedies that it may have
           under this Lease, to remove or tow away the vehicle involved without prior notice to Tenant, and the cost
           thereof shall be paid to Landlord as Additional Charges within five days after delivery to Tenant of bills
           thereof.

                     6.4 Tenant shall not store any property in the Common Areas without the prior written consent of
           Landlord. In the event that any unauthorized storage shall occur, Landlord shall have the right, in addition
           to all other rights and remedies that Landlord may have under this Lease, to remove the property without
           prior notice to Tenant, and the cost thereof shall be paid by Tenant to Landlord within five days after
           delivery to Tenant of bills thereof.

                     6.5 Tenant shall not do anything or permit anything to be done in or about the Premises that shall
           (i) invalidate or be in conflict with the provisions of any fire or other insurance policies covering the
           Building or the Center or any property located therein, (ii) result in a refusal by fire insurance companies of
           good standing to insure the Building or the Center or any such property in amounts reasonably satisfactory
           to Landlord, (iii) subject Landlord to any liability or responsibility for injury to any person or property by
           reason of any inherently dangerous business operation being conducted in or about the Premises or (iv)
           cause any increase in the fire insurance rates applicable to the Building or property located therein at the
           beginning of the Term or at any time thereafter. Tenant, at Tenant's expense, shall comply with all rules,
           orders, regulations and requirements of the American Insurance Association (formerly the National Board
           of Fire Underwriters) and of any similar body that shall hereafter perform the function of such Association
           affecting the Premises insofar as any thereof relate to or affect the condition, use or occupancy of the
           Premises.

                    6.6 Tenant agrees that this Lease is subject and subordinate to the Project CC&Rs (as defined
           below), as the same may now or hereafter exist, and that Tenant will execute and deliver to Landlord,
           within twenty (20) days of Landlord's written request therefor, any further documentation which Landlord
           deems necessary or desirable to evidence such subordination; provided same shall not does not materially
           interfere with Tenant's use and enjoyment of the Premises or the conduct of Tenant's business, or
           materially increase Common Expenses or other amounts payable by Tenant under this Lease or such
           documents. Without limiting the provisions of this Paragraph 6.6, Tenant shall throughout the Lease Term
           (as may be extended) timely comply with all of the terms, provisions, conditions and restrictions of the
           Project CC&Rs which pertain to, restrict or affect the Premises or Tenant's use thereof, or Tenant's use of
           the common area within the Center or any other area of the Center permitted hereunder, . Tenant shall hold
           Landlord and the Premises hannless and shall indemnify, protect and defend Landlord from and against
           any loss, expense, damage, attorneys' fees and costs or liability to the extent caused by the failure of Tenant
           to so perform or comply with the Project CC&Rs. Tenant agrees that it will subordinate this Lease to any
           other covenants, conditions and restrictions and any reciprocal easement agreements or any similar
           agreements which Landlord may hereafter record against the Premises or any portion thereof, provided that
           such subordination does not materially interfere with Tenant's use and enjoyment of the Premises or the
           conduct of Tenant's business or materially increase Common Expenses or other amounts payable by
           Tenant under this Lease or such documents. For purposes hereof, the term "Project CC&Rs" means those
           certain Declaration of Restrictions, Grant of Easements and Maintenance Agreement affecting the Center
           which Landlord either has or will record against the Center. Tenant acknowledges that Landlord has
           heretofore delivered to Tenant a copy of the Project CC&Rs, and Tenant acknowledges that it has reviewed
           and approves the Project CC&Rs.



                                                                 II

                                                                                                                             0017
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                    Main Document    Page 18 of 64


                    6.7 Within ten (10) days after the Lease Date, Tenant shall complete, execute and deliver to the
           Water District an Industrial Waste Survey in the form attached hereto as Exhibit "F" ("Industrial Waste
           Survey"). Tenant acknowledges having been informed by Landlord that the Water District's obligation to
           provide water and sewer service to the Premises is conditioned upon the Water District's receipt of an
           Industrial Waste Survey completed by Tenant


           7. Alterations and Tenant's Property.

                     7.1 Tenant shall not make or permit any alterations, installations, additions or tenant's
           improvements (collectively "Alterations") in, on or about the Premises without the prior written consent of
           Landlord, not to be unreasonably withheld or delayed, except for nonstructural Alterations not exceeding
           the "Alterations Limit," set forth in Basic Lease Information Paragraph 16, in any twelve (12) month
           period. All Alterations shall be constructed pursuant to plans and specifications approved in advance in
           writing by Landlord prior to installation, which approval may not be unreasonably withheld. Any review
           or approval by Landlord of any plans or specifications with respect to any Alterations is solely for
           Landlord's benefit, and without any representation or warranty whatsoever to Tenant with respect to the
           adequacy, correctness or efficiency thereof or otherwise. All Alterations shall be installed by a duly
           licensed contractor at Tenant's sole cost and expense and in compliance with all applicable laws and
           covenants, conditions and restrictions of record. Tenant's contractor must obtain and keep in full force and
           effect during construction comprehensive general liability insurance with at least $1,000,000 coverage and
           worker's compensation insurance: statutory limits. Prior to commencement of construction of any
           Alterations, Tenant shall deliver to Landlord certificates of insurance evidencing such insurance coverage.
           The work shall be done in a good and workmanlike manner conforming in quality and design with the
           Premises existing as of the Commencement Date, and shall not diminish the value of the Premises. Tenant
           shall, if reasonably required by Landlord, obtain and pay for, at its own expense, a completion and
           indemnity bond, the form and amount of which shall be subject to the approval of Landlord.

                    7 .2 All appurtenances, fixtures, improvements, additions and other property attached to or
           installed in the Premises whether by Landlord or by or on behalf of Tenant, and whether at Landlord's
           expense or Tenant's expense or at the joint expense of Landlord and Tenant, shall be and remain the
           property of Landlord. Any furnishings and personal property installed in the Premises that are removable
           without material damage to the Building or the Premises whether the property of Tenant or leased by
           Tenant are herein sometimes called "Tenant's Property." Any replacements of any property of Landlord,
           whether made at Tenant's expense or otherwise, shall be and remain the property of Landlord

                   7.3 Any of Tenant's Property remaining on the Premises at the expiration of the Term shall be
           removed by Tenant at Tenant's cost and expense and Tenant shall, at its cost and expense, repair any
           damage to the Premises or the Building caused by such removal. Any of Tenant's Property not removed
           from the Premises prior to the expiration of the Term shall, at Landlord's option, become the property of
           Landlord, or Landlord may remove such Tenant's Property and Tenant shall pay to Landlord the cost of
           removal within ten days after delivery of a bill thereof.

           8. Landlord's Repairs.

           Except for damage or wear and tear resulting from the omission, negligence or willful misconduct of
           Tenant or any person claiming through or under Tenant, or any of their employees, suppliers, shippers,
           customers or invitees, Landlord shall keep in good condition and repair the foundations, roof structure,
           exterior walls and structural condition of interior bearing walls of the Premises as well as the parking lots,
           walkways, driveways, landscaping, fences, signs and utility installations of the Common Areas. Landlord
           shall not, however, be obligated to paint the exterior or interior surface of exterior walls, nor shall Landlord
           be required to maintain, repair or replace windows, doors or plate glass of the Premises. Landlord shall not
           be liable for and except as provided in Paragraphs 13 and 16 hereof and except in the event of the
           negligence or willful misconduct of Landlord, its agents, representatives, contractors and/or employees,
           there shall be no abatement of Rent with respect to, any injury to or interference with Tenant's business
           arising from any repair, maintenance, alteration or improvement in or to (i) any portion of the Center or the
           Building, including the Premises, or (ii) the fixtures, appurtenances and equipment therein. Tenant hereby
           waives and releases its right to make repairs at Landlord's expense under Sections 1941 and 1942 of the
           California Civil Code or under any similar law, statute or ordinance now or hereafter in effect. Tenant
           agrees that (a) the cost of routine maintenance and periodic inspection of the roof as included in a
           maintenance contract with a roofing contractor; and (c) the periodic repainting of the exterior walls of the
           Premises, shall be prorated to each building and multiple premises within each building based on the
           rentable square footage contained therein, and that any such amounts prorated to the Premises for these
           items shall be paid by the Tenant within ten (10) days after the receipt from Landlord of appropriate
           statements thereof.

           9. Tenant's Repairs.

                     9.1 Subject to the provisions of Paragraphs 5.1 above and except for items of maintenance and
           repair which are Landlord's obligation to perform pursuant to Paragraph 8 above, Tenant, at Tenant's cost
           and expense, shall make all repairs and replacements, structural and otherwise, as and when Landlord
           deems necessary to preserve in good working order and condition the Premises and every part thereof
           including, without limitation, all plumbing, heating, ventilating and air conditioning systems, electrical and
           lighting facilities and equipment within the Premises, fixtures, roof membrane, interior walls, interior and
           exterior surfaces of exterior walls (including, without limitation, painting the exterior of the Building as and


                                                                 12

                                                                                                                              0018
Case 6:19-bk-13127-MH              Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                   Main Document    Page 19 of 64


          when reasonably required by Landlord to maintain the clean and sanitary appearance of the Building,
          which paint shall conform in color and quality with the existing exterior paint, as determined by Landlord),
          ceilings, windows, doors, plate glass and skylights located within the Premises. At Landlord's option,
          either Tenant shall procure and maintain, at Tenant's expense, a ventilating and air conditioning system
          maintenance contract reasonably satisfactory to Landlord, or Landlord shall procure and maintain a
          ventilating and air conditioning system maintenance contract in a form customary for industrial buildings
          similar in size and location to the Building. If Landlord elects to procure and maintain the ventilating and
          air conditioning system maintenance contract, Tenant shall pay to Landlord from time to time, within thirty
          (30) days after delivery of a statement thereof, the cost of such contract. Tenant shall have the benefit of all
          warranties available to Landlord regarding the equipment in the ventilating and air conditioning system.

                     9.2 All repairs and replacements required to be made by or on behalf of Tenant or any person
           claiming through or under Tenant shall be made and performed (i) at Tenant's cost and expense, (ii) by
           contractors or mechanics approved by Landlord, (iii) so that same shall be at least equal in quality, value
           and utility to the original work or installation and (iv) in accordance with the rules and regulations of the
           Center adopted by Landlord from time to time and in accordance with all applicable laws and regulations of
           governmental authorities having jurisdiction over the Premises. Without relieving Tenant of liability
           resulting from Tenant's failure to exercise and perform the Tenant maintenance described in paragraphs 9.1
           and 9.2 hereof, if the HVAC unit cannot be repaired other than at a cost greater than fifty percent of the
           cost of replacing the HVAC unit, then the HVAC unit shall be replaced by Landlord and the cost thereof
           shall be shared between Landlord and Tenant as follows: Landlord's Share: the sum of number of months
           in Lease less total number of months remaining in the Lease divided by the number of months in the Lease
           multiplied by the replacement cost. Tenant Share: the number of months remaining in the Lease divided
           by the number of months in the Lease multiplied by the replacement cost. Tenant will be obligated to pay
           its share in equal monthly installments during the remainder of the term of the lease on the date on which
           rent is due. Upon vacancy at end of the Term, or Extended Term, as the case may be, Tenant shall leave
           the Premises in clean, sanitary, and broom-swept condition.

           10. Abandonment.

                    Tenant shall not vacate or abandon the Premises at any time during the term of this Lease for a
           period of thirty (30) consecutive days, and if Tenant shall abandon, vacate or surrender the Premises or be
           dispossessed by process of law or otherwise, any personal property belonging to Tenant and left on the
           Premises shall be deemed to be abandoned, at the option of Landlord, except such property as may be
           mortgaged to or otherwise subject to a security interest in favor of Landlord.

           II. Liens.

                     Tenant shall keep the Premises free from any liens arising out of any work performed, materials
           furnished or obligations incurred by or for Tenant or any person or entity claiming through or under
           Tenant. In the event that Tenant shall not, within ten days following the imposition of any such lien, cause
           same to be released of record by payment or posting of a proper bond, Landlord shall have, in addition to
           all other remedies provided herein and by law, the right but not the obligation to cause such lien to be
           released by such means as it shall deem proper, including payment of the claim giving rise to such lien. All
           such sums paid by Landlord and all expenses incurred by it in connection therewith shall be considered
           Additional Charges and shall be payable to Landlord by Tenant on demand. Landlord shall have the right
           at all times to post and keep posted on the Premises any notices permitted or required by law, or that
           Landlord shall deem proper for the protection of Landlord, the Premises, the Building, the Center and any
           other party having an interest therein, from mechanics' and materialmens' liens and Tenant shall give to
           Landlord at least five business days' prior notice of commencement of any construction on the Premises,
           except for emergency repairs or minor repairs or Alterations otherwise permitted hereunder without prior
           notice to Landlord.

           12. Assignment and Subletting.

                    12.1 Tenant shall not directly or indirectly, voluntarily or by operation of law, sell, assign,
           encumber, pledge or otherwise transfer or hypothecate all or any part of the Premises or Tenant's leasehold
           estate hereunder (collectively, "Assignment"), or permit the Premises to be occupied by anyone other than
           tenant or sublet the Premises (collectively, "Sublease") or any portion thereof without Landlord's prior
           written consent in each instance, which consent shall not be unreasonably withheld. Landlord's consent to
           an Assignment of this Lease or a Sublease of the Premises or any portion thereof, may be withheld, and
           shall not be deemed to be unreasonably withheld, if such refusal to consent is based upon commercially
           reasonable grounds, including, but not limited to (a) the credit worthiness of such subtenant or assignee; or
           (b) the suitability of the Premises for the intended use by such subtenant or assignee, or (c) the general
           business reputation of such subtenant or assignee.

                    12.2 If Tenant desires at any time to enter into an Assignment of this Lease or a Sublease of the
           Premises or any portion thereof, it shall first give written notice to Landlord of its desire to do so, which
           notice shall contain (a) the name of the proposed assignee, subtenant or occupant, (b) the nature of the
           proposed assignee's, subtenant's or occupant's business to be carried on in the Premises, (c) the terms and
           provisions of the proposed Assignment or Sublease, and (d) such financial information as Landlord may
           reasonably request concerning the proposed assignee, subtenant or occupant. Tenant shall reimburse
           Landlord for Landlord's reasonable attorneys' fees (not to exceed $1,000) incurred in connection with the
           processing and documentation of any requested Assignment of this Lease or Sublease of the Premises.



                                                                 13

                                                                                                                             0019
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                           Desc
                                    Main Document    Page 20 of 64


                    12.3 At any time within thirty (30) days after Landlord's receipt of any notice specified in
           Paragraph 12.2, Landlord may, by written notice to Tenant, elect to (a) terminate this Lease as to the
           portion (including all) of the Premises that is specified in Tenant's notice, with a proportionate abatement in
           the Rent but, in the case of a proposed sublease, only if the term of the proposed sublease is for 75% or
           more of the remainder of the Lease Term, (b) consent to the Sublease or Assignment, or (c) disapprove the
           Sublease or Assignment. In the event Landlord elects the option set forth in Subsection (a) above, with
           respect to a portion of the Premises, (i) Tenant shall at all times provide reasonable and appropriate access
           to such portion of the Premises and use of any common facilities and (ii) Landlord shall have the right to
           use such portion of the Premises for any legal purpose in its sole discretion and the right to further lease,
           assign or sublease the portion of the Premises subject to Landlord's election without the consent of Tenant.
           If Landlord consents to the Sublease or Assignment within said 60-day period, Tenant may thereafter,
           within 90 days after Landlord's consent but not later than the expiration of said 90 days, enter into such
           Assignment or Sublease of the Premises or portion thereof upon the terms and conditions set forth in the
           notice furnished by Tenant to Landlord pursuant to Paragraph 12.2.

                     12.4 No consent by Landlord to any Assignment or Sublease by Tenant shall relieve Tenant of
           any obligation to be performed by Tenant under this Lease whether arising before or after the Assignment
           or Sublease. The consent by Landlord to any Assignment or Sublease shall not relieve Tenant of the
           obligation to obtain Landlord's express written consent to any other Assignment of Sublease. Any
           Assignment or Sublease that is not in compliance with this Paragraph 12 shall be void and, at the option of
           Landlord, shall constitute a material Default by Tenant under this Lease without the benefit of any cure
           period. The acceptance of Rent or Additional Charges by Landlord from a proposed assignee or sublessee
           shall not constitute the consent by Landlord to such Assignment or Sublease.

                    12.5 If for any Assignment of this Lease or a Sublease of the Premises, Tenant receives rent or
           other consideration, either initially or over the term of the Sublease or Assignment, in excess of Rent called
           for hereunder, or in case of the Sublease of a portion of the Premises, in excess of such Rent fairly allocable
           to such portion, within thirty (30) days following its receipt thereof, Tenant shall pay to Landlord, as
           Additional Charges hereunder, fifty percent (50%) of the excess of such payment of Rent or other
           consideration in excess of the Rent called for hereunder. For the purposes of this Paragraph, the term "rent"
           shall mean all consideration paid or given, directly or indirectly, for the use of the Premises or any portion
           thereof. The term "consideration" shall mean and include money, services, property or other things of
           value such as payment of costs, cancellation of indebtedness, discounts, rebates and the like. Any rent or
           other consideration which is to be passed through to Landlord by Tenant pursuant to this Paragraph shall be
           paid to Landlord within thirty (30) days following receipt by Tenant and shall be paid in cash (for these
           purposes, "cash" includes a check backed with good funds) or cashier's check, irrespective of the form in
           which it was received by Tenant from any subtenant or assignee. In the event that any rent or other
           consideration received by Tenant from a subtenant or an assignee is in a form other than cash, Tenant shall
           pay the Landlord in cash or cashier's check the fair value of such consideration.

                     12.6 Except for transfers to family members or for estate planning purposes, aAny sale or other
           transfer, including transfer by consolidation, merger or reorganization, of a majority of the voting stock of
           the Tenant, if Tenant is a corporation, or any sale or other transfer of a majority of a partnership interests in
           Tenant, if Tenant is a partnership, shall be an Assignment for purposes of this Paragraph 12. As used in
           this Paragraph 12.6, the term "Tenant" shall also mean any entity that has guaranteed Tenant's obligations
           under this Lease, and the prohibition hereof shall be applicable to any sales or transfers of the stock or
           partnership interests of said guarantor.

                      12.7 Each assignee, sublessee or other transferee other than Landlord shall assume, as provided in
           this Paragraph 12. 7, all obligations of Tenant under this Lease and shall be and remain liable jointly and
           severally with Tenant for the payment of Rent and Additional Charges and for the performance of all of the
           terms, covenants, conditions and agreements herein contained on Tenant's part to be performed for the
           Term; provided, however, that the assignee, sublessee or other transferee shall be liable to Landlord for rent
           only in the amount set forth in the Assignment or Sublease. No Assignment shall be binding on Landlord
           unless the assignee or Tenant shall deliver to Landlord a counterpart of the Assignment and an instrument
           in recordable form that contains a covenant of assumption by the assignee satisfactory in substance and
           form to Landlord consistent with the requirements of this Paragraph 12.7, but the failure or refusal of the
           assignee to execute such instrument of assumption shall not release or discharge the assignee from its
           liability as set forth above.

           13. Compliance with Laws.

                     13.1 Tenant, at Tenant's cost and expense, shall comply with all laws, orders and regulations of
           federal, state, county and governmental or quasi-governmental authorities and/or agencies (including,
           without limitation, the JPA and the Water District) and with all directions, pursuant to law, of all public
           officers, that shall impose any duty upon Landlord or Tenant with respect to the Premises or the use or
           occupancy thereof, except that Tenant shall not be required to make any structural alterations or other
           capital improvements in order to comply unless necessitated or occasioned due to Tenant's specific use of
           the Premises or any Alterations made or proposed by Tenant (including, without limitation, improvements
           required to comply with the Americans with Disabilities Act), in which case such structural alterations or
           other capital improvements shall be made by Tenant at its sole cost and expense. Landlord shall make
           capital improvements required by governmental agencies (including, without limitation, improvements
           required by the Americans with Disabilities Act) to the extent not necessitated or occasioned due to
           Tenant's specific use· of the Premises or any Alterations made or proposed by Tenant, subject to Landlord's
           right to include the costs thereof in Common Expenses so long as the legal requirement giving rise to the

                                                                  14

                                                                                                                               0020
Case 6:19-bk-13127-MH              Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                         Desc
                                   Main Document    Page 21 of 64


          need for any such improvement is first enacted after the Commencement Date.

                   13.2 For the purpose of this Lease, "Applicable Environmental Law" shall mean any local, state
          or federal statutory, regulatory or case law pertaining to health or the environment, or in any way regulating
          the generation, treatment, storage, disposal, release, production, use, transportation or manufacture of oil or
          petroleum products, flammable explosives, asbestos, urea formaldehyde, radioactive materials or waste or
          any other toxic or hazardous substances, wastes or materials ("Hazardous Materials") as defined or
          regulated by local, state or federal law, ordinance, rule or regulation.

                   Tenant shall not make, or permit its officers, employees, agents, contractors, shippers, suppliers,
          vendors, customers, licensees or invitees to make, the generation, treatment, storage, disposal, release,
          production, use, transportation or manufacture ( collectively, "Regulated Activities") of any Hazardous
          Materials, in, at, on, under, around and/or about all or any portion of the Premises or the Center, except in
          compliance with all Applicable Environmental Laws, which compliance shall be at Tenant's sole cost and
          expense, and Tenant shall keep the Premises free of any lien imposed in connection therewith. In the event
          Tenant fails to do so, following notice from Landlord and Tenant's failure to cure within a reasonable time
          following such notice (which shall not be less than thirty (30) days following notice except in the case of an
          emergency or unless a shorter time period is required to prevent risk of harm to health or property or to
          prevent the migration or exacerbation of Hazardous Materials), Landlord may, but shall not be obligated to,
          do either or both of the following: (i) declare a Default under this Lease, or (ii) cause the Premises to be
          freed from the Hazardous Materials, in which event the cost of the removal shall be Additional charges due
          and payable to Landlord by Tenant immediately on demand. Tenant shall indemnify and hold Landlord
          free and harmless from and against all loss, cost, damage (including consequential damages suffered by
          third-party claimants) or expense (including, without limitation, attorneys' fees and costs, and appellate
          counsel fees and costs, incurred in the investigation of the Premises and the investigation, defense and
          settlement of claims) that Landlord may sustain as a result of or in connection with compliance by Landlord
          with any compliance is necessitated by Tenant's failure to comply with its obligations under this paragraph
          13.

                     In the event Landlord reasonably believes there may be a violation of Applicable Environmental
          Law by Tenant, Tenant shall provide, upon Landlord's request and at Tenant's sole cost and expense, an
          inspection or audit ("InspectiCJn") of the Premises by an engineering or consulting firm selected by
          Landlord indicating the presence or absence of Hazardous Materials in, at, on, under, around and/or about
          all or any portion of the Premises. If Tenant fails to provide an Inspection within 15 days after written
          notice, then Landlord may order it. Tenant shall grant to Landlord and its employees and agents access to
          the Premises at all reasonable times, including but not limited to all rights provided to Landlord under
          Paragraph 24, to undertake such Inspections as Landlord deems necessary to ensure that the Tenant and the
          Premises are in compliance with all Applicable Environmental Laws. Landlord, its agents and employees
          shall also have access to the Premises without notice if, in the reasonable discretion of Landlord, material
          or irreparable harm to the environment, the Premises or persons is imminent. In the event Hazardous
          Materials are found to be present, the cost of any such Inspection shall be Additional charges hereunder and
          shall be immediately due and payable by Tenant (a) when incurred and without notice, if incurred by
          Tenant, and (b) upon demand, ifincurred by Landlord.

                    Tenant represents and warrants to Landlord that (a) Tenant is not in violation of or subject to any
          existing, pending or threatened investigation or inquiry by any governmental authority and has not incurred
          any response costs or remedial obligations under any Applicable Environmental Law; (b) this
          representation and warranty would continue to be true and correct following disclosure to the applicable
          governmental authorities of all relevant facts, conditions and circumstances, if any, pertaining to the
          Premises or any other premises previously occupied by Tenant; and (c) Tenant has not obtained and is not
          required to obtain any permit, license or similar authorization to occupy, operate or use all or any portion of
          the Premises by reason of any Applicable Environmental Law. Tenant shall pay any fines, charges, fees,
          expenses, damages, losses, liabilities, or response costs to the extent caused by Tenant's failure to comply
          with the provisions of this Paragraph 13 and to indemnify and save Landlord harmless from any and all
          judgments, fines, charges, fees, expenses, damages, losses, liabilities, response costs, or attorneys' fees and
          expenses arising therefrom, including, but not be limited to, any such item arising due to the invalidity of or
          increase in the premium cost of any insurance carried with respect to the Premises; and this indemnity shall
          survive the termination of this Lease. Tenant agrees to notify Landlord promptly in writing in the event
          that any governmental agency or other entity notifies Tenant that it intends to inspect the Premises or that it
          may not be in compliance with any Applicable Environmental Law.

                     13 .3 Landlord has delivered to Tenant a copies of (i) that certain Phase I Environmental Site
           Assessment, dated July 2004, prepared by EDF-Associates, (ii) that certain Ground Water Sampling
           Report prepared by EDF dated 3/21/05, (iii) that certain No Further Action letter dated 12/13/04 from
           CRWQCB, (iv) that certain Lennar internal memo dated 1/6/05 regarding review of remediation of
           Hydrocarbon-impacted soil, and (v) that certain Evaluation of Disposal of West March Petroleum
           Hydrocarbon Contamination Report (collectively, the "Environmental Information''). Landlord warrants
           and represents to Tenant that, to Landlord's actual knowledge (without independent investigation), except
           as set forth in the Environmental Information, (i) no portion of the Building or the Center contains any
           Hazardous Materials, and (ii) Landlord is not subject to any existing investigation by any governmental
           authority under any Applicable Environmental Law. If during the Lease Term Hazardous Materials are
           hereafter discovered in the Premises or other portions of the Center owned by Landlord, and the presence
           of such Hazardous Materials is not the result of either Tenant's use of the Premises or any act or omission
           of Tenant or its officers, employees, agents, contractors, shippers, suppliers, vendors, customers, licensees
           or invitees, and the presence of such Hazardous Materials results in any contamination of the Premises or

                                                                15


                                                                                                                            0021
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                    Main Document    Page 22 of 64


          other portions of the Center that requires remediation under Applicable Environmental Law, then Landlord
          shall promptly, take all actions as are necessary to remediate such Hazardous Materials and as may be
          required by Applicable Environmental Law or seek remediation of such Hazardous Materials by the
          responsible party, subject to Landlord's right to include the costs thereof in Common Expenses pursuant to
          Paragraph 4 above.




           14.   Subordination.

                   Without the necessity of any additional document being executed by Tenant for the purpose of
          effecting a subordination, Tenant agrees that this Lease shall be subject and subordinate at all times to (i)
          all ground leases or underlying leases that may now exist or hereafter be executed affecting the Building or
          the Center or both and (ii) the lien of any mortgage or deed of trust that may now exist or hereafter be
          executed in any amount for which the Building, the Center, any ground leases or underlying leases, or
          Landlord's interest or estate in any of said items is specified as security. Notwithstanding the foregoing,
          Landlord shall have the right to subordinate or cause to be subordinated to this Lease any such ground
          leases or underlying leases or any such liens. In the event that any ground lease or underlying lease
          terminates for any reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
          foreclosure is made for any reason, Tenant shall, notwithstanding any subordination to this Lease of any
          ground lease, underlying lease or lien, attorn to and become the Tenant of the successor-in-interest to
          Landlord at the option of such successor-in-interest. Tenant covenants and agrees to execute and deliver,
          within ten (10) days after demand by Landlord and in the form reasonably requested by Landlord, any
          additional documents evidencing the priority or subordination of this Lease with respect to any such ground
          leases or underlying leases or the lien of any such mortgage or deed of trust, provided that delivery of such
          documents shall be conditioned upon the party benefited thereby delivering to Tenant an agreement that
          Tenant's tenancy will not be disturbed in the event of a default of Landlord as long as Tenant is not in
          Default under this Lease.


           15. Inability to Perform.

                     If, after Landlord delivers the Premises to Tenant with the telephone, electricity and water lines
           serving the Premises activated, by reason of the occurrence of any of the events of unavoidable delay
           specified in Paragraph 5.1, Landlord is unable to furnish or is delayed in furnishing any utility or service
           required to be furnished by Landlord under the provisions of this Lease or of any collateral instrument, or is
           unable to perform or make or is delayed in performing or making any installations, repairs, alterations,
           additions or improvements, whether required to be performed or made under this Lease or under any
           collateral instrument, or is unable to fulfill or is delayed in fulfilling any of Landlord's other obligations
           under this Lease or any collateral instrument, no such inability or delay shall constitute an actual or
           constructive eviction, as a whole or in part, or entitle Tenant to any abatement or diminution of Rent or
           Additional Charges, or relieve Tenant from any of its obligations under this Lease, or impose any liability
           upon Landlord or its agents by reason of inconvenience or annoyance to Tenant or by reason of injury to or
           interruption of Tenant's business, or otherwise, unless due to the gross negligence or willful act of
           Landlord. Tenant hereby waives and releases its right to tenninate this Lease under Section 1932(1) of the
           California Civil Code or under any similar law, statute or ordinance now or hereafter in effect.
           Notwithstanding anything to the contrary contained in the foregoing, (i) if an interruption or cessation of
           utility service results from Landlord's gross negligence or willful act and the Premises are not usable by
           Tenant for the conduct of Tenant's business as a result thereof, then if such interruption continues for three
           (3) consecutive business days after the date Tenant gives Landlord notice of such interruption, Monthly
           Rent shall be abated for the period beginning on the date of interruption of service until such utilities are
           restored; and (ii) if such cessation of utility service to the Premises continues for more than thirty (30)
           consecutive days, results from Landlord's gross negligence and the Premises are not usable by Tenant for
           the conduct of Tenant's business as a result thereof, then, unless within such thirty (30) day period
           Landlord provides an alternative source of the applicable utility to the extent that Tenant can continue the
           conduct of its business substantially as it was conducted before the utility service was interrupted, Tenant
           shall have the right to tenninate this Lease by giving written notice of termination to Landlord prior to the
           date on which such utility service is restored.


           16. Damage or Destruction.

                    16.1 Definitions.

                               (a) "Premises Partial Damage" shall herein mean damage or destruction to the Premises
           to the extent that the cost of repair is less than fifty percent (50%) of the then replacement cost of the
           Premises.

                              (b) "Premises Total Destruction" shall herein mean damage or destruction to the
           Premises to the extent that the cost of repair is fifty percent (50%) or more of the then replacement cost of
           the Premises.

                              (c) "Insured Loss" shall herein mean damage or destruction which was caused by an
           event covered by the insurance described in Paragraph 23 below.

                                                                 16

                                                                                                                            0022
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                           Desc
                                    Main Document    Page 23 of 64


                     16.2 Partial Damage - Insured Loss. Subject to the provisions of Paragraphs 16.4, 16.5 and
           16.6 below, if at any time during the Term of this Lease there is damage which is an Insured Loss and
           which falls within the classification of (a) Premises Partial Damage, or (b) partial damage to the Common
           Area which materially affects Tenant's use of the Premises, then Landlord shall, at Landlord's expense,
           repair such damage, but not Tenant's fixtures, equipment, Alterations or Tenant Improvements unless the
           same have become a part of the Premises, as soon as reasonably possible and this Lease shall continue in
           full force and effect

                    16.3 Partial Damage - Uninsured Loss. Subject to the provisions of Paragraphs 16.4, 16.5 and
           16.6 below, if at any time during the Term of this Lease there is damage which is not an Insured Loss and
           which falls within the classification of (a) Premises Partial Damage, or (b) partial damage to the Common
           Area which materially affects Tenant's use of the Premises, Landlord may at Landlord's option either (i)
           repair such damage as soon as reasonably possible at Landlord's expense, in which event this Lease shall
           continue in full force and effect, or (ii) give written notice to Tenant within 30 days after the date of the
           occurrence of such damage of Landlord's intention to cancel and terminate this Lease, as of the date of the
           occurrence of such damage. In the event Landlord elects to give such notice of Landlord's intention to
           cancel and terminate this Lease, Tenant shall have the right within ten (10) days after the receipt of such
           notice to give written notice to Landlord of Tenant's intention to repair such damage at Tenant's expense,
           without reimbursement from Landlord, in which event this Lease shall continue in full force and effect, and
           Tenant shall proceed to make such repairs as soon as reasonably possible. If Tenant does not give such
           notice within such ten ( 10) day period this Lease shall be cancelled and terminated as of the date of the
           occurrence of such damage.

                    16.4 Total Destruction. If at any time during the Term of this Lease, there is damage, whether or
           not an Insured Loss, which falls within the classification of Premises Total Destruction, this Lease shall
           automatically terminate as of the date of such Premises Total Destruction.

                    16.5 Damage Near End of Term.

                              16.5.1  If at any time during the last six months of the Term of this Lease there is
           damage, whether or not an Insured Loss, which falls within the classification of Premises Partial Damage,
           Landlord may at Landlord's option cancel and terminate this Lease as of the date of the occurrence of such
           damage by giving written notice to Tenant of Landlord's election to do so within 30 days after the date of
           the occurrence of such damage.

                              16.5.2 Notwithstanding Paragraph 16.5.1 above, in the event that Tenant has an option
           to extend or renew this Lease, and the time within which said option may be exercised has not yet expired,
           Tenant shall exercise such option, ifit is to be exercised at all, no later than 20 days after the occurrence of
           an Insured Loss fulling within the classification of Premises Partial Damage during the last six months of
           the Term of this Lease. If Tenant duly exercises such option during said 20 day period, Landlord shali at
           Landlord's expense, repair such damage as soon as reasonably possible and this Lease shall continue in full
           force and effect. If Tenant fails to exercise such option during said 20 day period, then Landlord may at
           Landlord's option terminate and cancel this Lease as of the expiration of said 20 day period by giving
           written notice to Tenant of Landlord's election to do so within 10 days after the expiration of said 20 day
           period, notwithstanding any term or provision in the grant of option to the contrary.

                     16.6 Abatement of Rent; Tenant's Remedies. In the event of damage described in Paragraph
           16.2 or 16.3 above, and Landlord or Tenant repairs or restores the Premises pursuant to the provisions of
           this Paragraph 16, the Rent payable hereunder for the period during which such damage, repair or
           restoration continues shall be abated in proportion to the degree to which Tenant's use of the Premises is
           impaired; provided, however, if the damage is caused by a negligent act of Tenant, Tenant's agents,
           servants, employees or invitees, then Tenant shall not be entitled to any abatement of rent except to the
           extent business interruption or loss of income insurance proceeds have been received by Landlord from
           insurance obtained by Tenant. Except for abatement of rent, if any, Tenant shall have no claim against
           Landlord for any damage suffered by reason of any such damage, destruction, repair or restoration, unless
           such damage was caused by the negligence or willful misconduct of Landlord, its agents or employees.

                    16.7 Liability. Except as otherwise provided in Paragraph 23.8 below, nothing contained in this
           Lease shall relieve either party of any liability to the other party or to its insurance carriers that such party
           may have under law or under the provisions of this Lease in connection with any damage to the Premises or
           the Building or Tenant's Property or alterations or any other property of Tenant by fire or other casualty.

                     16.8 Damage by Tenant. Notwithstanding anything contained herein to the contrary, if any such
           damage is due to the fault or neglect of Tenant, any person claiming through or under Tenant or any of
           their employees, suppliers, shippers, customers or invitees, then there shall be no abatement of Rent or
           Additional Charges by reason of such damage, unless Landlord is reimbursed for such abatement of Rent or
           Additional Charges pursuant to any rental insurance policies that Landlord may, in its sole discretion, elect
           to carry.

                    16.9 Tenant's Termination Right. !fat anytime during the Term of this Lease there is damage
           due to the occurrence of a casualty and the damage cannot reasonably be restored within two hundred thirty
           (230) days from the date of the casualty, then Tenant shall have the right to tenninate this Lease by
           delivering written notice to Landlord no later than thirty (30) days after the date of the casualty.
           Additionally, if there is damage due to the occurrence of a casualty and the damage is not actually restored

                                                                  17


                                                                                                                               0023
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                    Main Document    Page 24 of 64


           within two hundred thirty (230) days from the date of the casualty, then Tenant shall have the right for the
           fifteen (15) days following the expiration of such period to terminate this Lease upon prior written notice to
           Landlord; provided, however, this Lease shall automatically be reinstated if the restoration is substantially
           completed and the Premises are delivered to Tenant within ten (10) business days after Tenant's
           termination notice.

                     16.10 Waiver. The provisions of this Lease, including this Paragraph 16, constitute an express
           agreement between Landlord and Tenant with respect to any and all damage to, or destruction of, all or any
           part of the Premises, the Building or any other portion of the Center and any statute or regulation of the
           State of California including, without limitation, Sections 1932(2) and 1933(4) of the California Civil Code
           with respect to any rights or obligations concerning damage or destruction in the absence of an express
           agreement between the parties and any similar statute or regulation now or hereafter in effect shall have no
           application to this Lease or to any damage to or destruction of all or any part of the Premises, the Building
           or any other portion of the Center.

           17. EminentDomain.

                     17.1 If all of the Premises is condemned or taken in any manner for public or quasi-public use
           including, but not limited to, a conveyance or assignment in lieu of a condemnation or taking, this Lease
           shall automatically terminate as of the earlier of the date of the vesting of title or the date of dispossession
           of Tenant as a result of such condemnation or other taking. !fa part of the Premises is so condemned or
           taken, this Lease shall automatically terminate as to the portion of the Premises so taken as of the earlier of
           the date of the vesting of title or the date of dispossession of Tenant as a result of such condemnation or
           taking. If such portion of the Building or Center is condemned or otherwise taken so as to require, in the
           opinion of Landlord, a substantial alteration or reconstruction of the remaining portions thereof, this Lease
           may be terminated by Landlord as of the earlier of the date of the vesting of title or the date of
           dispossession of Tenant as a result of such condemnation or taking by written notice to Tenant within 60
           days following notice to Landlord of the date on which said vesting or dispossession will occur. If such
           portion of the Premises is taken so as to render the remaining portion untenantable and unusable by Tenant,
           this Lease may be terminated by Tenant as of the earlier of the date of the vesting of title or the date of
           dispossession of Tenant as a result of such condemnation or taking by written notice to Landlord within 60
           days following notice to Tenant of the date of which said vesting or dispossession will occur.

                     17 .2 Landlord shall be entitled to the entire award in any condemnation proceeding or other
           proceeding for taking for public or quasi-public use including, without limitation, any award made for the
           value of the leasehold estate created by this Lease. No award for any partial or entire taking shall be
           apportioned and Tenant hereby assigns to Landlord any award that may be made in such condemnation or
           other taking together with any and all rights of Tenant now or hereafter arising in or to same or any part
           thereof; provided, however, that nothing contained herein shall be deemed to give Landlord any interest in,
           or to require Tenant to assign to Landlord, any award made to Tenant specifically for its relocation
           expenses, the taking of personal property and fixtures belonging to Tenant or the interruption of or damage
           to Tenant's business.

                    17.3 In the event of a partial condemnation or other taking that does not result in a termination of
           this Lease as to the entire Premises, the Rent and Additional Charges shall abate in proportion to the
           portion of the Premises taken by such condemnation or other taking.

                     17.4 If all or any portion of the Premises is condemned or otherwise taken for public or quasi-
           public use for a limited period of time, this Lease shall remain in full force and effect and Tenant shall
           continue to perform all terms, conditions and covenants of this Lease; provided, however, that Rent and
           Additional Charges shall abate during such limited period in proportion to the portion of the Premises that
           is rendered untenantable and unusable as a result of such condemnation or other taking. Subject to Tenants
           rights articulated in Paragraph 17.2 above, Landlord shall be entitled to receive the entire award made in
           connection with any such temporary condemnation or other taking.

           18. Utilities.

                      18.1 Tenant shall pay for all water, gas, heat, light power, telephone and other utilities and
           services supplied for the Premises together with any taxes thereon. If any such services are not separately
           metered to the Premises, Tenant shall pay, at Landlord's option, either Tenant's Share or a reasonable
           proportion, to be determined by Landlord in its commercially reasonable discretion, of all charges jointly
           metered with other premises in the Building or the Center. Except as otherwise provided in Paragraph 5.1
           above, Landlord makes no representation with respect tci the adequacy or fitness of the air conditioning or
           ventilation equipment in the Building to maintain temperatures that may be required for, or because of, any
           equipment of Tenant other than normal fractional horsepower office equipment, and Landlord shall have no
           liability for loss or damage in connection therewith.

                    18.2 In the event any governmental entity promulgates or revises any statute, ordinance or
           building, fire or other code or imposes mandatory or voluntary controls or guidelines on Landlord or the
           Center or any part thereof, relating to the use or conservation of energy, water, gas, light or electricity, or
           the reduction of automobile or other emissions, or the provision of any other utility or service provided
           with respect to this Lease, or in the event Landlord is required or elects to make alterations to the Building
           or any other part of the Center in order to comply with such mandatory or voluntary controls or guidelines,
           Landlord may, in its sole discretion, require Tenant to comply with such mandatory or voluntary controls or
           guidelines or Landlord may, in its reasonable discretion, make such alterations to the Building or any other

                                                                  18

                                                                                                                              0024
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                    Main Document    Page 25 of 64


           part of the Center related thereto. Such compliance and the making of such alterations shall in no event
           entitle Tenant to any damages, relieve Tenant of the obligation to pay the full Rent and Additional Charges
           reserved hereunder or constitute or be construed as a constructive or other eviction of Tenant.

           19. DefauJt.

                    19.1 Each of the following acts or omissions of Tenant shall constitute a "DefauJt":

                     (a) Failure or refusal to pay Rent, Additional Charges or any other amount to be paid by Tenant to
           Landlord hereunder within five (5) business days after notice that the same has not been paid when due;
           said five (5) business day period shall be in lieu of, and not in addition to, the notice requirements of
           Section 1161 of the California Code of Civil Procedure or any similar or successor law; (b) Except as set
           forth in items (a) above and (c) through and including (f) below, failure to perform or observe any other
           covenant or condition of this Lease to be performed or observed within thirty (30) days following written
           notice to Tenant of such failure; provided, however, that if the specific default cannot reasonably be cured
           within such thirty (30) day period, then Tenant shall not be in Default if it commences (in a meaningful
           way) to cure such default as soon as reasonably possible (but in no event more than thirty (30) days)
           following receipt of notice of such default, and uses reasonable diligence and good faith efforts to cure such
           default promptly thereafter. Such thirty (30) day notice shall be in lieu of, and not in addition to, any
           required under Section 1161 of the California Code of Civil Procedure or any similar or successor law;

                    (c) Tenant's failure to observe or perform according to the provisions of Paragraph 14 above or
           Paragraph 27 below within five (5) business days after Tenant receipt of a second notice from Landlord
           (the "Second Notice"), which Second Notice shall specify the action required of Tenant and shall state,
           "THIS IS A SECOND NOTICE. YOUR FAILURE TO RESPOND TO THIS SECOND NOTICE
           WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS SECOND NOTICE WILL
           CONSTITUB A DEFAULT UNDER THE LEASE";

                    (d) Any assignment or subletting in violation of Paragraph 12 above;

                    (e) Tenant's failure to comply with the provisions of Paragraph 23.4 below within three (3)
                        business days following written notice to Tenant of such failure; or

                     (f) A violation of any of the Rules and Regulations attached to this Lease as Exhibit "D" or
           otherwise promulgated pursuant to Paragraph 32.9 below if either: (A) such violation is not cured within
           ten ( 10) days from written notice to Tenant of such violation, or (B) any particular violation occurs more
           than once in any six month period.

                   19.2 Upon the occurrence of a Default by Tenant, Landlord shall have the following rights and
           remedies in addition to all other rights and remedies available to Landlord at law or in equity:

                             19 .2.1 The rights and remedies provided by California Civil Code Section 1951.2
           including, but not limited to, the right to terminate Tenant's right to possession of the Premises and to
           recover the worth at the time of award of the amount by which the unpaid Rent and Additional Charges for
           the balance of the Term after the time of award exceed the amount of rental loss for the same period that
           Tenant proves could be reasonably avoided, as computed pursuant to Subsection (b) of said Section 1951.2.

                              19 .2.2 The rights and remedies provided by California Civil Code Section 1951.4 which
           allows Landlord to continue this Lease in effect and to enforce all of its rights and remedies under this
           Lease including the right to recover Rent and Additional Charges as they become due, for as long as
           Landlord does not terminate Tenant's right to possession; provided, however, if Landlord elects to exercise
           its remedies described in this Subsection 19.2.2 and Landlord does not terminate this Lease, and if Tenant
           requests Landlord's consent to an Assignment of this Lease or a Sublease of the Premises at such time as
           Tenant is in Default, Landlord shall not unreasonably withhold its consent to such Assignment or Sublease.
           Acts of maintenance or preservation, efforts to release the Premises or the appointment of a receiver upon
           Landlord's initiative to protect its interest under this Lease shall not constitute a termination of Tenant's
           right to possession.

                             19.2.3 The right to terminate this Lease by giving notice to Tenant in accordance with
           applicable law.

                                19.2.4 The right and power to terminate Tenant's right to possession of the Premises, to
           enter the Premises and remove there from all persons and Tenant's personal property, and store the same
           elsewhere at the cost of and for the account of Tenant, and to sell such property and apply the proceeds
           there from pursuant to applicable California law. In such event, Landlord will use commercially reasonable
           efforts sublet the Premises or any part thereoffor such term or terms (which may extend beyond the Term)
           and at such rent and such other terms as Landlord in its reasonable discretion may deem advisable, with the
           right to make alterations in and repairs to the Premises. Upon each such subletting, (i) Tenant shall be
           immediately liable for payment to Landlord of, in addition to indebtedness other than Rent and Additional
           Charges due hereunder, the cost of such subletting and such alterations and repairs incurred by Landlord
           and the amount, if any, by which the amount of rent received from such sublet (to the extent such period
           does not exceed the Term) is less than the amount to be paid as Rent and Additional Charges for the
           Premises for such period, or (ii) at the option of Landlord, rents received from such subletting shall be
           applied, first, to the payment of any indebtedness other than Rent and Additional Charges for the Premises
           due hereunder from Tenant to Landlord; second, to the payment of any costs of such subletting and of such

                                                                 19


                                                                                                                            0025
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                    Main Document    Page 26 of 64


           alterations and repairs; third, to the payment of Rent and Additional Charges due and unpaid hereunder;
           and the residue, if any, shall be held by Landlord and applied to cure any other default in the payment of
           Rent or Additional Charges.

                              19.2.5 The right to have a receiver appointed for Tenant, upon application by Landlord,
           to take possession of the. Premises and to apply any rental collected from the Premises and to exercise all
           other rights and remedies granted to Landlord pursuant to Paragraph 19.2.4


           20. Insolvency or Bankruptcy.

                    The appointment of a receiver to take possession of all or substantially all of the assets of Tenant,
           or an assignment by Tenant for the benefit of creditors, or any action taken or suffered by Tenant under any
           insolvency, bankruptcy, reorganization, moratorium or other debtor relief act or statute, whether now
           existing or hereafter amended or enacted, shall at Landlord's option constitute a Default by Tenant. Upon
           the happening of any such event or at any time thereafter, this Lease shall terminate five days after written
           notice of termination from Landlord to Tenant. In no event shall this Lease be assigned or assignable by
           operation oflaw or by voluntary or involuntary bankruptcy proceedings or otherwise.

           21. Landlord's Performance of Tenant's Obligations.

                    If Tenant shall default in the performance of its obligations under this Lease after any applicable
           cure period provided herein, Landlord, at any time thereafter upon giving Tenant at least five (5) business
           days advance written notice (except that no notice shall be required in the case of an emergency), may
           remedy such default for Tenant's account and at Tenant's expense, without thereby waiving any other rights
           or remedies of Landlord with respect to such default. Upon demand thereof from Landlord, Tenant shall
           reimburse Landlord for the reasonable cost to Landlord of performing such obligations plus interest at the
           maximum rate allowed by law.

           22.   Indemnification.

                    22.1 Subject to the provisions of Paragraph 23.8 below, Tenant agrees to indemnify Landlord
           against and save Landlord harmless from any and all loss, cost, liability, damage and expense including,
           without limitation, penalties, fines and reasonable attorney's fees, incurred in connection with or arising
           from: (i) any default by Tenant in the observance or performance of any of the terms, covenants or
           conditions of this Lease on Tenant's part to be observed or performed, (ii) the use or occupancy or manner
           of use or occupancy of the Premises by Tenant or any person claiming through or under Tenant, (iii) the
           condition of the Premises or any occurrence or happening on the Premises from any cause whatsoever (not
           due to the gross negligent or willful act or omission of Landlord), or (iv) any act, omission or negligence of
           Tenant or ahyperson claiming through or under Tenant, or of the employees, suppliers, shippers, customers
           or invitees of Tenant or any such person, in, on or about the Premises or the Center, whether prior to,
           during or after the expiration of the Term including, without limitation, any act, omission or negligence in
           the making or performing of any Alterations. Subject to the provisions of Paragraph 23.8 below, Tenant
           further agrees to indemnify Landlord, Landlord's agents and the lessor or lessors under all ground or
           underlying leases against, and hold them harmless from any and all loss, cost, liability, damage and
           expense including, without limitation, reasonable counsel fees, incurred in connection with or arising from
           any claims by any persons by reason of injury to persons or damage to property occasioned by any use,
           occupancy, condition, occurrence, happening, act, omission or negligence referred to in the preceding
           sentence. Notwithstanding the foregoing, the foregoing indemnity obligations of Tenant shall not apply to
           the extent of matters arising from (a) Landlord's sole negligence or Landlord's willful misconduct, or (b)
           the presence of any Hazardous Materials in, on or about the Premises except to the extent of Tenant's
           obligations under Paragraph 13.2 above.

                    22.2 Except in the event of the negligence or willful misconduct of Landlord, its agents,
           employees and/or representatives, Landlord shall not be responsible for or liable to Tenant for any loss or
           damage that may be occasioned by or through the acts or omissions of persons occupying adjoining
           premises or any part of the premises adjacent to or connected with the Premises or any part of the Center or
           for any loss or damage resulting to Tenant or its property from burst, stopped or leaking water, gas, sewer
           or steam pipes or for any damage to or loss of property within the Premises from any causes whatsoever,
           including theft.

                     22.3 Except as specifically provided to the contrary in this Lease, Tenant shall pay to Landlord
           within thirty (30) days after delivery by Landlord to Tenant of bills or statements thereof: (i) sums equal to
           all expenditures made and monetary obligations incurred by Landlord including, without limitation,
           expenditures made and obligations incurred for reasonable counsel fees, in connection with the remedying
           by Landlord for Tenant's account pursuant to the provisions of Paragraph 21, (ii) sums equal to all losses,
           costs, liabilities, damages and expenses referred to in Paragraph 22.1, (iii) sums equal to all expenditures
           made and monetary expenditures made and obligations incurred for reasonable counsel fees, in collecting
           or attempting to collect the Rent, any Additional Charges or any other sum of money accruing under this
           Lease, including, but not limited to, Paragraph 32.12 below, and (iv) all other sums of money ( other than
           Rent) accruing from Tenant to Landlord under the provisions of this Lease. Any sum of money (other than
           Rent) accruing from Tenant to Landlord pursuant to any provision of this Lease including, without
           limitation, the provisions of the Exhibit "C" attached hereto, whether prior to or after the Commencement
           Date, may, at Landlord's option, be deemed Additional Charges. Tenant's obligations under this Paragraph
           22.3 shall survive the expiration or sooner termination of the Tenn.

                                                                20


                                                                                                                            0026
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                         Desc
                                    Main Document    Page 27 of 64



                    22.4 Except to the extent of negligence or willful misconduct of Tenant or its officers, employees,
           agents, contractors, shippers, suppliers, vendors, customers, licensees or invitees, and subject to the waivers
           contained in Paragraph 22.2 above, Landlord agrees to indemnify, defend and hold harmless Tenant and its
           agents, invitees, members, partners, shareholders, officers, directors, employees and contractors, from and
           against any and all losses, liabilities, claims, damages, costs and expenses (including reasonable attorneys'
           fees and costs actually incurred) resulting or arising from claims by third parties for injuries to any person
           and damage to property occurring in the Common Areas to the extent the Common Areas are within
           Landlord's reasonable control.


           23. Insurance.

                     23.1 Tenant's Insurance. Tenant agrees to maintain in full force and effect at all times during
           the Term, at its own expense, for the protection of Tenant and Landlord, as their interests may appear,
           policies of insurance issued by a carrier or carriers meeting the requirements of Paragraph 23.6 below
           which afford the following coverages with a maximum deductible amount of $25,000: (i) worker's
           compensation: statutory limits; (ii) employer's liability: as required by law; (iii) commercial general
           liability insurance, including blanket contractual liability, broad form property damage, personal injury,
           completed operations and products liability, with a combined single limit for both bodily injury and
           property damage of not less than $2,000,000 ($1,000,000 of which maybe insured through Tenant's excess
           liability coverage), and naming Landlord and Landlord's mortgagees as additional insured by separate
           endorsement to Tenant's policy (which may be by endorsement to Tenant's umbrella coverage); and (iv)
           standard fire and extended coverage insurance, with vandalism and malicious mischief endorsements on all
           Tenant's personal property, Tenant hnprovements and Alterations to the extent of their full replacement
           cost; the proceeds from any such policy shall be used by Tenant for, as applicable, (A) replacement of
           Tenant's personal property if deemed appropriate by Tenant, and/or (B) the restoration of Tenant
           hnprovements or Alterations.

                    23.2 Property Insurance. Landlord shall obtain property insurance. Landlord shall not be
           required to name Tenant as an additional insured under any such policy. Tenant shall pay, as a Common
           Expense, Tenant's Share of the cost of all insurance so obtained. Landlord shall obtain and keep in force
           during the Term of this Lease a policy or policies of insurance in an amount equal to the full replacement
           cost (inclusive of excavations, footings and foundations) of improvements, including the Premises, except
           with respect to earthquake coverage. Such policy or policies shall include loss or damage to the Premises
           against all perils included within the classification of fire, extended coverage, vandalism, malicious
           mischief, and special extended perils ("special causes of loss" as such tenn is used in the insurance
           industry), (and may include flood and earthquake coverage, but only if required by Landlord's lender).
           Said insurance shall provide for payment of loss thereunder to Landlord or to the holders of mortgages or
           deeds of trust on the Premises. Landlord shall, in addition, obtain and keep in force during the Term of this
           Lease a policy ofloss ofrent insurance covering a period of one year, with loss payable to Landlord. If the
           Premises are part of a larger building, or if the Premises are part of a group of buildings owned by Landlord
           which are adjacent to the Premises, then Tenant shall pay for any increase in the property insurance of such
           other building or buildings if said increase is caused by Tenant's acts, omissions, use or occupancy of the
           Premises. If the Premises are not insured separately, then Landlord shall equitably apportion the cost of
           such insurance based upon the ratio of the square footage of the Building to the square footage of all
           buildings in the Center. Tenant shall pay the amount of the cost of such insurance as apportioned to the
           Premises. Landlord will not insure Tenant's fixtures, equipment or Tenant hnprovements, the insurance for
           which shall be obtained by Tenant, at its sole cost and expense.

                    23.3 Deductibles. Tenant shall be solely responsible for the payment of Tenant's Share of any
           deductible under any policy of insurance under this Lease.

                    23.4 Certificates. Tenant shall deliver to Landlord at least three (3) business days prior to the
           time such insurance is first required to be carried by Tenant, and thereafter at least three (3) business days
           prior to expiration of each such policy, certificates of insurance (or binders therefor if certificates are not
           then available, provided that certificates are sent to Landlord when available) evidencing the coverage
           required by Paragraph 23.1 above, with limits not less than those specified therein. The certificates of
           insurance shall expressly provide that the insurers will endeavor to provide Landlord with fifteen (15) days
           advance notice of policy cancellation or non-renewal. Tenant shall also deliver to Landlord, within 10 days
           after written request, a copy of the insurance policy or policies issued pursuant to the certificates of
           insurance or binders therefor, as applicable.

                     23.5 Sufficiency of Coverage. Neither Landlord nor Landlord's agents makes any representation
           that the limits of liability specified to be carried by Tenant under this Lease are adequate to protect Tenant.
           If Tenant believes that any such insurance coverage is insufficient, Tenant shall provide, at its own
           expense, such additional insurance as Tenant deems adequate.

                    23.6 Tenant's Insurance Requirements. All insurance required to be provided by Tenant
           hereunder shall be carried with companies that have a general policyholder's rating of not less than "A" and
           a financial rating of not less than Class "VII" in the most current edition of Best's Insurance Reports. The
           policy or policies, or certificates of insurance, shall be deposited with Landlord prior to the Commencement
           Date, and upon renewal of such policies not less than three (3) business days prior to the expiration of the
           term of such coverage. Additionally, Tenant's insurance shall not be invalidated with respect to the interest
           of Landlord therein by reason of any breach or violation by Tenant of any warranties, representations,

                                                                 21


                                                                                                                             0027
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                         Desc
                                    Main Document    Page 28 of 64


           declarations or conditions contained in the policies.

                    23.7 Failure to Pay. The failure of Tenant to obtain and pay for any insurance required to be
           obtained and paid for by it hereunder shall constitute a "Default" under this Lease.

                   23.8 Waiver of Subrogation. Landlord and Tenant each hereby waive all rights of recovery
          against the other on account of loss and damage occasioned to such waiving party for its property or the
          property of others under its control to the extent that such loss or damage is insured against under any
          insurance policies in force at the time of such loss or damage. Tenant and Landlord shall, upon obtaining
          policies of insurance required hereunder, give notice to the insurance carrier that the foregoing mutual
          waiver of subrogation is contained in this Lease and Tenant and Landlord shall cause each insurance policy
          obtained by such party to provide that the insurance company waives all right of recovery by way of
          subrogation against either Landlord or Tenant in connection with any damage covered by such policy.

                    23.9 Self-Insurance. Notwithstanding anything to the contrary contained herein, subject to the
           terms hereof, Tenant shall have the right to self-insure part or all or any ofthe insurance coverages required
           to be maintained by Tenant under this Paragraph 23 so long as (i) Tenant maintains a tangible net worth at
           least equal to One Hundred Million and No/l00ths Dollars ($100,000,000.00), determined in accordance
           with GAAP, according to the most recent consolidated financial statement referred to below and certified
           by Tenant's certified public accountant, and (ii) Tenant delivers a copy of said certified financial statement
           to Landlord prior to self-insuring for the coverages required hereunder. If Tenant elects to self-insure,
           Tenant shall be responsible for any losses or liabilities that would have been assumed by the insurance
           companies which would have issued the insurance required of Tenant under this Lease (including any claim
           for which Landlord would have been covered as an "additional insured") and shall be bound by the waiver
           of subrogation provision set forth above in Paragraph 23.8. In the event that Tenant elects to self-insure all
           or any part of any risk that would be insured under the policies and limits described above, and an event
           occurs where insurance proceeds would have been available but for the election to self-insure, Tenant shall
           make funds available to the same extent that they would have been available had such insurance policy
           been carried, unless specifically provided to the contrary herein.

           24. Access to Premises. Landlord reserves and shall at all times have the right, to enter the Premises at all
           reasonable times and upon reasonable advance notice to Tenant (except that no advance notice shall be
           required in the case of an emergency) to (i) inspect same, (ii) supply any service to be provided by
           Landlord to Tenant hereunder, (iii) show the Premises to prospective purchasers, mortgagees or tenants,
           (iv) post notices of non-responsibility and to alter, improve or repair the Premises and any portion of the
           Center without abatement of Rent or Additional Charges, and may for that purpose erect, use and maintain
           scaffolding, pipes, conduits and other necessary structures in and through the Premises where reasonably
           required by the character of the work to be performed, provided that the entrance to the Premises shall not
           be blocked thereby, and further provided that the business of Tenant shall not be interfered with
           unreasonably. Tenant hereby waives any claim for damages for any injury or inconvenience to or
           interference with Tenant's business, any loss of occupancy or quiet enjoyment of the Premises or any other
           loss occasioned by the exercise of Landlord's right of entry. For each of the aforesaid purposes, Landlord
           shall at all times have and retain a key with which to unlock all doors in, upon and about the Premises
           excluding Tenant's files, vaults, and safes or special security areas (designated in advance), and Landlord
           shall have the right to use any and all means that Landlord may deem necessary or proper to open said
           doors in an emergency, in order to obtain entry to any portion of the Premises, and any entry to the
           Premises or portions thereof obtained by Landlord by any of said means or otherwise shall not under any
           circumstances be construed or deemed to be a forcible or unlawful entry into, or a detainer of, the Premises
           or an eviction, actual or constructive, of Tenant from the Premises or any portion thereof.

           25. Notices. Except as otherwise expressly provided in this Lease, any bills, statements, notices, demands,
           requests or other communications given or required to be given under this Lease shall be effective only if
           rendered or given in writing, sent by registered or certified mail or delivered personally, sent via overnight
           courier sent or by facsimile transmission (provided, in the case of facsimile transmission, notice is also sent
           by a reputable national overnight courier service) to the parties at their addresses set forth below:

           Ifto Tenant:                                  P&P Hardware, Inc.
                                                         30733 Temecula Parkway
                                                         Temecula, CA 92592

                                                         Attention: Paul Douglas Shanabarger.     cJ
                                                         Facsimile:     tJ,S/      'l'f/-- ({)<rj I

           If to Landlord:                               Falcon Business Park, LLC
                                                         4 Upper Newport Plaza, Suite I 00
                                                         Newport Beach, CA 92660
                                                         Facsimile: (949) 833-5401

           or to such other address as either Landlord or Tenant may designate as its new address for such purpose by
           notice given to the other in accordance with the provisions of this Paragraph 25.

           Any such bill, statement, notice, demand, request or other communication shall be deemed to have been
           rendered or given three business days after the date when it shall have been mailed as provided in this
           Paragraph 25 if sent by registered or certified mail, or upon the date personal delivery or delivery by

                                                                   22


                                                                                                                             0028
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                    Main Document    Page 29 of 64


           overnight courier is made, or, if sent by facsimile transmission, shall be to have been rendered at the time
           of delivery indicated on the electronic confirmation of the facsimile (provided, in the case of a facsimile
           transmission, notice is also sent by a reputable national overnight courier service). If Tenant is notified of
           the identity and address of Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
           mortgagee or ground or underlying lessor notice of any default by Landlord under the tenns of this Lease in
           writing sent by registered or certified mail, and such mortgagee or ground or underlying lessor shall be
           given a reasonable opportunity to cure such default prior to Tenant's exercising any remedy available to it.


           26. No Waiver by Landlord.

                     26.1 No failure by Landlord to insist upon the strict performance of any obligation of Tenant
           under this Lease or to exercise any right, power or remedy consequent upon a breach thereof, no acceptance
           of full or partial Rent or Additional Charges during the continuance of any such breach, and no acceptance
           of the keys to or possession of the Premises prior to the termination of the Term by any employee of
           Landlord shall constitute a waiver of any such breach or of such term, covenant or condition or operate as a
           surrender of this Lease. No payment by Tenant or receipt by Landlord of a lesser amount than the
           aggregate of all Rent and Additional Charges then due under this Lease shall be deemed to be other than on
           account of the first items of such Rent and Additional Charges then accruing or becoming due unless
           Landlord elects otherwise; and no endorsement or statement on any check, no letter accompanying any
           check or other payment of Rent or Additional Charges in any such lesser amount and no acceptance of any
           such check or other such payment by Landlord shall constitute an accord and satisfaction, and Landlord
           may accept such check or payment without prejudice to Landlord's right to recover the balance of such
           Rent or Additional Charges or to pursue any other legal remedy.

                    26.2 Neither this Lease nor any term or provision hereof may be changed, waived, discharged or
           terminated orally, and no breach thereof shall be waived, altered or modified except by a written instrument
           signed by the party against which the enforcement of the change, waiver, discharge or termination is
           sought. No waiver of any breach shall affect or alter this Lease, but each and every term, covenant and
           condition of this Lease shall continue in full force and effect with respect to any other then existing or
           subsequent breach thereof

           27. Tenant's Certificates. Tenant, at any time and from time to time upon not less than ten day's prior
           written notice from Landlord, will execute, acknowledge and deliver to Landlord and, at Landlord's
           request, to any prospective purchaser, ground or underlying lessor or mortgagee of any part of the Center, a
           certificate of Tenant stating: (i) that Tenant has accepted the Premises (or, if Tenant has not done so, that
           Tenant has not accepted the Premises and specifying the reasons thereof), (ii) the Commencement and
           Expiration Dates of this Lease; (iii) and that this Lease is unmodified and in full force and effect (or, if
           there have been modifications, that same is in full force and effect as modified and stating the
           modifications), (iv) whether or not there are then existing any defenses against the enforcement of any of
           the obligations of Tenant under this Lease (and, if so, specifying same), (v) whether or not there are then
           existing any defaults by Landlord in the performance of its obligations under this Lease (and, if so
           specifying same), (vi) any other information that may reasonably be required by any of such persons. It is
           intended that any such certificate of Tenant delivered pursuant to this Paragraph 27 may be relied upon by
           Landlord and any prospective purchaser, ground or underlying lessor or mortgagee of any part of the
           Center.

           28. Tax on Tenant's Personal Property. At least ten days prior to delinquency Tenant shall pay all taxes
           levied or assessed upon Tenant's equipment, furniture, fixtures and other personal property, located in or
           about the Premises. If the assessed value of Landlord's property is increased by the inclusion therein of a
           value placed upon Tenant's equipment, furniture, fixtures or other personal property, Tenant shall pay to
           Landlord, within thirty (30) days of written demand, the taxes so levied against Landlord or the proportion
           thereof resulting from said increase in assessment. The portion of real estate taxes payable by Tenant
           pursuant to this Paragraph 28 and by other tenants of the Center pursuant to similar provisions in their
           leases shall be excluded from Taxes for purposes of computing the Additional Charges to be paid pursuant
           to Paragraph 4,

           29. Security Deposit. Upon execution and delivery to Landlord of this Lease, Tenant shall deliver to
           Landlord security deposit set forth in Paragraph 17 of the Basic Lease Information as a security deposit for
           the faithful performance of all terms, covenants and conditions of this Lease. Tenant agrees that Landlord
           may, without waiving any of Landlord's other rights and remedies under this Lease upon the occurrence of
           any of the events of Default described in Paragraph 19, apply the security deposit to remedy any failure by
           Tenant to repair or maintain the Premises or to perform any other terms, covenants or conditions contained
           herein. If Tenant has kept and performed all tenns, covenants and conditions of this Lease during the
           Term, Landlord will, within 30 days following the termination hereof, return said sum to Tenant or the last
           pennitted assignee of Tenant's interest hereunder at the expiration of the Term. Should Landlord use any
           portion of the security deposit to cure any Default by Tenant hereunder, Tenant shall forthwith replenish
           the security deposit to the original amount. Landlord shall not be required to keep the security deposit
           separate from its general funds and Tenant shall not be entitled to interest on any such deposit. Upon the
           occurrence of any of the events of Default described in Paragraph 19, the security deposit shall become due
           and payable to Landlord to the extent required to compensate Landlord for damages incurred, or to
           reimburse Landlord as provided herein, in connection with any such event of Default.

           30. Authority. If Tenant signs as a corporation, partnership, trust, limited liability company, or any other
           legal entity, each of the persons executing this Lease on behalf of Tenant does hereby covenant and warrant

                                                                23


                                                                                                                            0029
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                          Desc
                                    Main Document    Page 30 of 64


           that Tenant is a duly authorized and existing entity, that Tenant has and is qualified to do business in
           California, that Tenant has full right and authority to enter into this Lease and that such person signing on
           behalf of Tenant is authorized to do so. Upon Landlord's request, Tenant shall provide Landlord with
           evidence reasonably satisfactory to Landlord confirming the foregoing covenants and warranties.

           31. Commissions. With the exception of (a) a real estate commission which Landlord intends to pay to
           Landlord's Broker, as specified in Basic Lease Information Paragraph 18, pursuant to a separate agreement
           between Landlord and Landlord's Broker, and (b) a cooperating broker's real estate commission payable to
           Tenant's Broker, if any is specified in Basic Lease Information Paragraph 18, by Landlord's Broker,
           pursuant to a separate written agreement between Landlord's Broker and Tenant's Broker, each party
           represents to the other that it has not entered into any agreements regarding the payment of, and has no
           knowledge of, any obligation to pay, a real estate broker's commission, finder's fee or. any other
           compensation regarding this Lease or the Premises. Each party agrees to hold the other party harmless
           from any claim or liability, including reasonable attorneys' fees, in connection with any claim for a real
           estate broker's commission, finder's fee or other compensation incurred by or through the indemnifying
           party. Landlord specifically disclaims any responsibility for the payment of any commission payable to
           Tenant's Broker or any party other than Landlord's Broker. This Agreement is not intended to be, nor shall
           it be construed as, a third party beneficiary contract in favor of Landlord's Broker, Tenant's Broker, if any,
           or any other party making a claim for a real estate broker's commission, finder's fee or other compensation.

           32. Miscellaneous.

                    32.l The words "Landlord" and "Tenant" as used herein shall include the plural as well as the
           singular. The words used in the neuter gender include the masculine and feminine. If there is more than
           one Tenant, the obligations under this Lease imposed on Tenant shall be joint and several. The captions
           preceding the paragraphs of this Lease have been inserted solely as a matter of convenience, and such
           captions in no way define or limit the scope or intent of any provision of this Lease.

                    32.2 The terms, covenants and conditions contained in this Lease shall bind and inure to the
           benefit of Landlord and Tenant and, except as otherwise provided herein, their respective personal
           representatives and successors and assigns; provided, however, upon the sale, assignment or transfer by
           Landlord as named herein ( or by any subsequent landlord) of its interest in the Building as owner or lessee,
           including any transfer by operation of law, Landlord (or subsequent landlord) shall be relieved of all
           subsequent obligations or liabilities under this Lease, and all obligations subsequent to such sale,
           assignment or transfer (but not any obligations or liabilities that have accrued prior to the date of such sale,
           assignment or transfer) shall be binding upon the grantee, assignee or other transferee of such interests, and
           any such grantee, assignee or transferee, by accepting such interest, shall be deemed to have assumed such
           subsequent obligations and liabilities. A lease of the entire Building to a person other than for occupancy
           thereof shall be deemed a transfer within the meaning of this Paragraph 32.2.

                    32.3 If any provision of this Lease or the application thereof to any person or circumstance shall,
           to any extent, be invalid or unenforceable, the remainder ofthis Lease, or the application of such provision
           to persons or circumstances other than those as to which it is invalid or unenforceable, shall not be affected
           thereby, and each provision of this Lease shall be valid and be enforced to the full extent permitted by law.

                    32.4 This Lease shall be construed and enforced in accordance with the laws of the State of
           California.

                    32.5 Submission of this instrument for examination or signature by Tenant does not constitute a
           reservation of or an option for lease. This instrument is not effective as a lease or otherwise until execution
           and delivery by both Tenant and Landlord.

                    32.6 This instrument, including any addendum and exhibits hereto which are made a part of this
           Lease, contains the entire agreement between the parties, and all prior negotiations and agreements are
           merged herein. Neither Landlord nor Landlord's agents have made any representations or warranties with
           respect to the Premises, the Building, the Center or this Lease except as expressly set forth herein, and no
           rights, easements or licenses are or shall be acquired by Tenant by implication or otherwise unless
           expressly set forth herein.

                     32.7 The review, approval, inspection or examination by Landlord of any item to be reviewed,
           approved, inspected or examined by Landlord under the terms of this Lease, any addendum or the exhibits
           attached hereto shall not constitute the assumption of any responsibility by Landlord for either the accuracy
           or sufficiency of such item or the quality or suitability of such item for its intended use. Any such review,
           approval, inspection or examination by Landlord is for the sole purpose of protecting Landlord's interests in
           the Center and under this Lease, and no third parties including, without limitation, Tenant or any person or
           entity claiming through or under Tenant, or the contractors, agents, servants, employees, visitors or
           licensees of Tenant or any such person or entity, shall have any rights hereunder.

                    32.8 Tenant shall not place any sign upon the Premises, the Building or the Center without
           Landlord's prior written consent, which consent shall not be unreasonably withheld. The size, design,
           color and other physical aspects of the permitted Tenant identification sign (collectively "Sign Criteria")
           and general requirements relating thereto are set forth on Exhibit "E-1" attached hereto, and shall be
           subject to (i) any covenants, conditions or restrictions encumbering the Center, and (ii) any applicable
           municipal or other governmental permits and approvals. Under no circumstances shall Tenant place a sign
           on any roof of the Center.

                                                                 24


                                                                                                                              0030
Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                         Desc
                                    Main Document    Page 31 of 64



                    32.9 The Rules and Regulations attached to this Lease as Exhibit "D" are made a part of this
           Lease, and Tenant shall comply with such rules and regulations. Landlord shall have the right from time to
           time to promulgate amendments and additional rules and regulations for the safety, care and cleanliness of
           the Premises, the Building, Common Area and the Center, or for the preservation of good order. Upon
           delivery of a copy of such amendments and additional rules and regulations to Tenant, Tenant shall comply
           with such amendment or additional rules and regulations. If there is a conflict between the rules and
           regulations and any other provisions of this Lease, the provisions of this Lease shall prevail. Landlord shall
           make all reasonable efforts to enforce the rules and regulations uniformly against all tenants in the Center,
           and no such rules and regulations shall require Tenant to pay Additional Charges under this Lease.

                    32.10 Tenant hereby acknowledges that Landlord shall have no obligation whatsoever to provide
           guard services or other security measures for the benefit of the Premises or the Center. Tenant assumes all
           responsibility for the protection of Tenant, its employees, supplier, shippers, customers and invitees and the
           property of Tenant and of Tenant's employees, supplier, shippers, customers and invitees from acts of third
           parties. Nothing herein contained shall prevent Landlord, at Landlord's sole option, from providing
           security protection for the Center or any part thereof, in which event the cost thereof shall be included
           within the definition of Common Expenses, as set forth in paragraph 4.1.4.

                     32.11 Landlord reserves the right, from time to time, to grant such easements, rights and
           dedications as Landlord deems necessary or desirable and to cause the recordation of parcel maps and
           restriction as long as such easements, rights, dedication, maps and restrictions do not unreasonably interfere
           with the use of the Premises by Tenant. At Landlord's request, Tenant shall join in the execution of any of
           the aforementioned documents.

                     32.12 In the event that either Landlord or Tenant fails to perform any of its obligations under this
           Lease or in the event a dispute arises concerning the meaning or interpretation of any provision of this
           Lease, the defaulting party or the party not prevailing in such dispute, as the case may be, shall pay any and
           all costs and expenses incurred by the other party in enforcing or establishing its rights hereunder including,
           without limitation, court costs and reasonable attorney's fees, including but not limited to those incurred in
           connection with appellate or bankruptcy proceedings.

                   32.13 Upon the expiration or sooner termination of the Term, Tenant will quietly and peacefully
           surrender to Landlord the Premises in the condition in which they are required to be kept as provided in
           Paragraph 9, ordinary wear and tear and the provisions of Paragraph 16 excepted.

                     32.14 Upon Tenant's paying the Rent and Additional Charges and performing all of Tenants
           obligations under this Lease, Tenant may peacefully and quietly enjoy the Premises during the Term as
           against all persons or entities lawfully claiming by or through Landlord; subject, however, to the provisions
           of this Lease and to any mortgages or ground or underlying leases referred to in Paragraph 14.

                    32.15 Any holding over after the expiration of the Term with the consent of Landlord shall be
           construed to be a tenancy from month-to-month at 150% of the Monthly Rent herein specified (prorated on
           a monthly basis), unless Landlord shall specify a different rent in its sole discretion, together with an
           amount estimated by Landlord for the monthly Additional Charges payable under this Lease, and shall
           otherwise be on the terms and conditions herein specified as far as applicable. Any holding over without
           Landlord's consent shall constitute a "Default" by Tenant and shall entitle Landlord to reenter the Premises
           as provided in Paragraph 19 above, to recover Monthly Rent for the period of such holding over at 150% of
           the Monthly Rent herein specified, and to exercise all other rights and remedies of Landlord in the event of
           a Default under this Lease.

                    32.16 [Intentionally Omitted]

                     32.17 In the event that either party hereto shall be delayed or hindered in or prevented from the
           performance of any act required hereunder by reason of strikes, lock-outs, inability to procure labor,
           inability to procure materials, failure of power, governmental moratorium, riots, insurrection, war or other
           reason of a like nature not the fault of the party delaying in performing work or doing acts required under
           the terms of this Lease, then performance of such act shall be excused for the period of delay and the
           period for the performance of any such act shall be extended for a period of such delay.

                    32.18 In the event that there is a Guarantor of this Lease, said Guarantor shall have the same
           obligations as Tenant under this Lease.




                                                                 25

                                                                                                                             0031
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                  Desc
                                Main Document    Page 32 of 64



                   IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease the day and year first
           above written.




           LANDLORD:                                      FALCON BUSINESS PARK LLC,
                                                          a California limited liability company
                                                                   By: Falcon BP II LLC,
                                                                         a California limited liability company
                                                                         Its Sole Member




           TENANT:




                                                          ~~~-e:-+~'::::-----':,-~'----:---+ll-----'=-tc...
                                                          Its:
                                                                 ----------------




                                                         26

                                                                                                                  0032
Case 6:19-bk-13127-MH       Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                  Desc
                            Main Document    Page 33 of 64


                                              EXHIBIT "A"

                                    LEGAL DESCRIPTION OF THE CENTER


       LOT 9 OF TRACT NO. 30857-1, AS SHOWN BY MAP ON FILE IN BOOK 371 PAGES 28 THROUGH 38,
       INCLUSIVE, OF MAPS, RECORDS OF RIVERSIDE COUNTY CALIFORNIA.




                                                27

                                                                                              0033
Case 6:19-bk-13127-MH         Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                              Main Document    Page 34 of 64


                                          EXHIBIT "B-1"
                                      Depiction of the Center




                 '1
                  I
                      I

                      ·----
                      I




                                                 Premises:
                                      14529 Innovation Drive, Suite B
                                        Riverside, California 92518




                                                 28


                                                                                 0034
Case 6:19-bk-13127-MH             Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                 Desc
                                  Main Document    Page 35 of 64


                                                                    EXHIBIT "B-2"
                                                                   Premises Floor Plan




                                                                          Premises;
                                                              I 4529 Innovation Drive, Suite B
                                                                 Riverside, California 92518

                                                                  (Drawing not to scale)




                                                        om«        Offi"
                                                                                              -
                    tiffke




                         Sl>wll!f-
                    Umb/oldM«ll
                    M«llm,,"""'



                          ....
                        Af!Oh1iet

                        ~~-~
                        tifflA\fll!.a


                                                                                        Showroom




                                         "'·",..-
                                          """""
                                        w~fl'nO\);S,e

                                           "°"'



                                                                       Warehouse




                                                                           Electrical Aoom




                                                                                  29


                                                                                                   0035
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                              Desc
                                 Main Document    Page 36 of 64



                                                     EXHIBIT"C"

                                            LANDLORD IMPROVEMENTS

          Landlord at Landlord's expense shall complete the following improvements, as detailed further in
          Exhibit "C-1".

          Offices
          1. Removal of all flooring, to be replaced with carpeting (see exhibit).except in break room where
          tile is to be used. Carpet is also to be replaced in Office adjacent to Server Room
          2. Sewing/Embroidery Machine Area flooring to be left as exposed concrete.
          3. Removal of reception counter.
          4. Construction of two walls in the office area to create sewing room per exhibit. Sound
          damping/proofing materials should be used to insulate office space from machine area.
          5. Installation of one wet bar/coffee area in the reception area (to utilize existing plumbing)
          6. All walls to be primed & painted in an off-white color.

           Showroom
           1. Removal of all flooring, to be left as exposed concrete.
           2. Removal of triangular rooms in the showroom area (per exhibit).
           3. Removal of exposed plumbing in the showroom area.
           4. Construction of a full height demising wall separating the showroom and warehouse per
           attached exhibit.
           5. Installation of standard warehouse lighting in showroom and warehouse areas. (T-5 or
           equivalent)
           6. Installation of two warehouse doors (per exhibit) to allow for pallet / merchandise transport
           between Showroom and Warehouse spaces without loss of climate control.
           7. Removal of"archway" wall entering into showroom area from the reception area (see exhibit).
           8. Drywall fill of wall area by the restrooms (see exhibit).
           9. All walls to be primed and painted off-white from floor to gray/black portion near ceiling.

           Warehouse
           1. Creation of a warehouse area, to include removal of drop ceiling area per attached exhibit.
           2. Removal of false wall at the current ground level door.
           3. Installation of standard warehouse lighting in showroom and warehouse areas. (T-5 or
           equivalent)

           All other systems, as-is, where-is. All other improvements shall be at the sole cost of Tenant.



                                                                                              ~
           LANDLORD:



           ~                                  TENANT IMPROVEMENTS
                                                                                              (Initials)



           Tenant, at Tenant's sole expense, shall be allowed to complete the following improvements in
           accordance with Article 7 of the Lease, as detailed further in Exhibit "C-1 ".

           Office
           1. Move existing Breakroom counters and plumbing from existing Breakroom into adjacent
           new Breakroom.
           2. Install window in Office overlooking entrance.
           3. Install electrical and computer cabling for Sewing/ Embroidery Machine Area.
           4. Install necessary cabling and electrical for cash registers and computers at entrance and in
           office space.

           Showroom
           1. Application of concrete stain to the showroom floor.
           2. Installation of accent and area specific lighting.
           3. Installation of cased opening for "Will Call" area (per exhibit).

           LANDLORD:                                                                          TENANT:




           •                                                                                  ~
                                                           30

                                                                                                               0036
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                    Desc
                                 Main Document    Page 37 of 64


                                                   EXHIBIT "C-1"

                                      Exhibit to Landlord and Tenant Improvements
                                                  (drawings are not to scale)

                Tenant's Improvements:                                    Landlord's Improvements:




                          Warehouse




            )
                                                                       This vestibule is required
             Not all improvements are depicted
                                                                         for SCE access and
                  on the above floor plan.
              Please refer to Exhibit "C" for                             cannot be removed
                  detail on improvements.




                                                          31

                                                                                                     0037
Case 6:19-bk-13127-MH             Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                 Desc
                                  Main Document    Page 38 of 64


                                                      EXHIBIT "D"

                                             RULES AND REGULATIONS

                                                      General Rules


                1.              Tenant shall not suffer or permit the obstruction of any Common Areas,
           including, but not limited to, driveways, sidewalks, walkways, and entrances.

                2.             Tenant shall not suffer or permit loitering in any part of the Project.

                3.           Tenant shall not make or permit any noises, vibrations, or odors that
           unreasonably annoy or interfere in any way with other tenants or persons having business within
           the Project.

                4.             No animals or birds shall be kept within the Project.

                5.             Tenant shall not bring bicycles, motorcycles or other vehicles into areas not
           designated as authorized for same.

               6.             Landlord reserves the right to exclude or expel from the Project any person
           who Landlord in good faith judges to be intoxicated or under the influence of liquor or drugs or
           who shall in any manner do any act in violation of the rules and regulations of the Project.

                 7.            Landlord reserves the right to refuse access to any person or persons
           Landlord in good faith judges to be a threat to the safety, reputation or property of the Project and
           its occupants.

                8.               Tenant shall be responsible for the inappropriate use of bathrooms, plumbing
           or other utilities. No foreign substances, rubbish, trash, newspapers or cleaning substances of any
           kind are to be inserted therein.

                9.             Tenant shall not suffer or permit the washing of automobiles, trucks,
           equipment or other vehicles in any part of the Project.

                10.           Tenant shall not suffer or permit the washing down of painting materials or
           other matter which will stain the pavement or leave permanent markings within the Project. Any
           such damage shall be repaired at Tenant's sole cost and expense.

                11.             Tenant shall deposit all trash and debris in receptacles provided within the
           Project and all bins shall remain inside enclosed trash areas as provided. If necessary, large
           quantities or certain types of disposable materials such as packing boxes, pallets or containers,
           may be stored outside the Building against an exterior wall next to the overhead door on the day
           scheduled for special refuse pickup of these materials only. At all other times, disposable trash
           and debris is to be stored inside the Building unless it can be broken down and placed in a trash
           receptacle.

                 12.            Tenant shall not suffer or permit outside work activity or storage of any kind
           outside the Building. All paved areas, including parking spaces, driveways and alleys are to be
           kept clean and clear at all times except for legitimate parking of vehicles as allowed by the Lease
           or for temporary loading or unloading as necessary.

                13.            All keys shall be obtained from Landlord. Lessee shall return all keys to
           Landlord at the termination of this Lease. Lessee shall be responsible for the cost of replacing
           any keys that are lost. Lessee shall not change the locks or install other locks on the doors
           without Landlord's prior approval and shall provide Landlord with a master key.

                14.              No part of the Project, the Building or the Premises shall be used for
           residential purposes.




                                                            32

                                                                                                                   0038
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                 Desc
                                 Main Document    Page 39 of 64



                                                   Parking Rules


                1.             Tenant shall not permit or allow any vehicle that either belongs to, or is
           controlled by, Tenant or Tenant's employees, suppliers, shippers, customers or invitees to be
           loaded, unloaded or parked in areas other than those designated by Landlord for such activities.

                2.             Users of the parking area will obey all posted signs and park only in the areas
           designated for vehicle parking.

                 3.             Unless otherwise instructed, each person using the parking area is required to
           park and lock his own vehicle. Landlord will not be responsible for any damage to vehicles,
           injury to persons or loss of property, all of which risks are assumed by the party using the parking
           area.

                4.           Validation, if established, will be permissible only by such method or
           methods as Landlord and/or its licensee may establish at rates generally applicable to visitor
           parking.

               5.              The maintenance, washing, waxing or cleaning of vehicles in the Common
           Area is prohibited.

                 6.            Tenant shall be responsible for seeing that all of its employees, agents and
           invitees comply with the applicable parking rules, regulations, laws and agreements.

                7.             Parking shall be limited to (i) unassigned parking stalls within area
           designated pursuant to attached Parking Exhibit "D-1" and (ii) within the loading dock area of the
           Premises depicted in Exhibit B-1.


                                                                     LANDLORD:



                                                                     (1"~




                                                            33


                                                                                                                  0039
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                        Main Document    Page 40 of 64


                                    EXHIBIT "D-1"
                                  PARKING EXHIBIT




                                     Shaded Area is
                                  designated parking for
                                 14529 Innovation Drive,
                                      Riverside, CA


                                                              3§
                                                              z
                                                              0
                                                              a:
                                                              w
                                                              0.
                                                              0




                                         34


                                                                           0040
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                               Desc
                                 Main Document    Page 41 of 64



                                                    EXHIBIT "E"
                                                   SIGN CRITERIA


           This sign criteria, attached as Exhibit "E-1" Falcon Business Park, Planned Sign Program, dated
           December 22, 2005, establishes the uniform policies for all Tenant sign identification. This sign
           criteria has been established for the purpose of maintaining the overall appearance of the Center.
           Conformance will be strictly enforced. Any sign installed that does not conform to the sign
           criteria will be brought into conformity at the expense of the Tenant.


                                                                    LANDLORD:


                                                                    (Initials)

                                                                    TENANT:


                                                                    (In~




                                                           35


                                                                                                                0041
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                        Main Document    Page 42 of 64


                                  EXHIBIT "E-1"
                                Project Sign Program




                                      Falcon
                                    Business
                                        Parl<
                            PLANNED SIGN PROGRAM




                                December 22, 2005




                                           JB3D
                                    731 N. Main Street
                                  Orange, California 92868
                                  714.744.2300 • jb3d.com




                                        36

                                                                           0042
Case 6:19-bk-13127-MH          Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39               Desc
                               Main Document    Page 43 of 64



             TABLE OF CONTENTS


             TABLE OF CONTENTS PAGE.......................................... 1
             SITE PLAN•••.••••••••••••••••••.•••• , •••••••• , • , ••••• , ••.•••.••••. 1.1
             GENERAL SPECIFICATIONS •..••..•••..• : ..••.•.•.••....•••...••.•...•2
             SIGN DESCRIPTIONS..•••.•.•.....•.•..•••.•.....•••.•••••••.••.•.•. 3
             GENERAL SIGN STANDARDS•.. , ••.•.•••.•••••.••••••••••••••••• , ••.•• 4
             MISCELLANEOUS RSSTRICTIONS•••••• , .••.•••••....••• , .••••••••••••• 5
             SIGN TYPE A: GROUND MOUNTED PROJECT ID.••••••.•• , •••••.•..••.•. 6
             SIGN TYPE 8: ON-BUILDING 8USINESS I.D. SIGNS ..•.....•.•••..••.. , ••••. 7-10
             SIGN TYPE C: MULTI TENANT ON-BUILDING TENANT 10 ..•...••...•.••••. 11
             SIGN TYPE D: NOT USED
             SIGN TYPE E: NO EXHIBIT
             SIGN TYPE   e:   NO EXHIBIT




             Page 1




                                                    37

                                                                                              0043
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                        Main Document    Page 44 of 64




                                      38

                                                                           0044
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                        Desc
                                Main Document    Page 45 of 64




             SIGN CRITERIA

             Project: Falcon Business Park

             Oeelarant: Operon

             A. General Specifications

             1. Purpose
                The purpose of thE! f(;)llowlng criteria ls to est;iblish a c:oordin!'ited sign program that
                gives each tenant adequate id8ntit'k:ation, whilEi achieving a unitled, attractive
                appearance among all 1\!!aSl!I spaces. In order to maintain the integrity of the criteria
                and equality arnon9 all tenantli, deviations from the criteria will not generally be
                approved.

             a.   Exc:$ptions
                  The Declarant and the March JPA Planning Oepartrtlent must approve all
                  ex.cl(!ption$1;o these criteria.

             3. Dedarant Approval
                Prior to sign fabrication, the tenant shall submit t.hree (3) copiE!'S of drawings of thl.l
                proposed signs to the Pedarant for approval. Such drawings m1,1st Include all of the
                items listed below under "City Approval and Permit$". One copy of the drawin9s shall
                be colored.

             4. City Appreval and Permits
                Plans required: Upon approval by the Oec:lsrant, the tenant shall secure a sign permit
                from the March JPA Planning Department by submitting three (3) copies fully
                dimensioned, to sq;de for its approval:
                a. A site plan showing the fc,eation of the leam space on the $it&.
                b. An e~vation of the lea$e space drawn t<I scale and showing sign placement and
                lease llpace width.
                e. A detailed elevation of the sign drawn to scale and showing an colors, materials,
                dimensions and copy.
                d. Fabrication and installation details, including $tructural 111nd engineering data, U.L
                electrlcal specifications, and type and intensity of illumination (for electrical signs).

             S.   co,t Qf Permits
                  All permits for signs and the installation thereof shall be obtained and paid for by the
                  tenant.

             6. Compliance with Code
                All signs and the installation thereof shall comply with all local toning, building and
                electrical cQdes.

             7. Maintenance
                All signs within Falcon Business Park shall be main1:ained in an as-new condition. The

                                                                                                               Falton
                                                                                                               slness
                                                                                                                Pafk
             Pagr:t2




                                                            39

                                                                                                                        0045
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                   Desc
                                 Main Document    Page 46 of 64



                   Dedarant or Its designee shall make periodic inspections of all signs on site. Any
                   deficiencies shall be immediately corrected by the party responsible for said signs.
             B..   Sign Descriptions

             Sign Type A: Ground Mounted Project l.D. (See Page 6)
                 This sign type is provided for ground mounted project identification. Two signs will be
                 permitted within the landscape setback area. This sign type shall conform to the exhibit
                 shown on Page 6. Sign may be up-lit with ground mounted warm white flood lighting.
                 Lighting to be designed so as to not cause glare to motorists. Graphics shall be limited
                 to project name/logo as shown.

             Sign Types B: On-Building Business I.D. Signs (See Pages 7,8,9 & 10)
                 These signs are provided for on-building business identification. This sign type shall occur
                 at the spandrel panel as shown in elevation, but not Within 10' of a building address. The
                 copy shall be limited to company name in project or c6rp6rate letter style. Wording of
                 signs shall not include the product sold or services offered, except as a part of Tenant's
                 trade name or insignia. Only one sign will bo permitted per tenant, per building (except
                 for Two Story/Multi-Tenant Office Building at the dedarant's discretion).

                   The maximum area for tnis sign type ls sixty (30) square feet. Individual letters and logos
                   snail not exceed 24" in height or 15' In overall length for each tenant. Can signs may not
                   exceed a maximum of six {6) squarE! feet. Only one primary sign may occur at a building
                   corner. This sign type may be internally "halo" or face illuminated. Graphics shall be
                   fabricated from non-ferrous metals. Graphics shall be a minimum of 1" thick per 6"
                   graphic height. Colors of graphics will be subject to the approval of the Dedarant or its
                   Designee. The Sxterior pan channel must be black.

             Sign Type C: Multi Tenant On-Building I.D. {See Page 11)
                 These signs are provided for multi tenant on-building business identification.This sign type
                 shall occur at the spandrel panel as shown in elevation, but not within 1O' of a buiidin!:J
                 address. This sign type is SL1bject to 18" of free space to the left and right of the sign.
                 The teJ<,t shall be limited to company name in project type .style or corporate letter style,
                 Use of logos ls discouraged, but may be approved subject to review by the Dedarant or
                 its Designee. Wording of signs shall not include the product sold or services offered,
                 except as a part of Tenant's trade name or insignia. Only one sign will be permitted per
                 tenant.

                   The maximum area for this sign type is eighteen (18) square feet. Individual letters and
                   logos shall not exceed 18" in height or 12' in overall length tor sach tenant. Can signs
                   may not exceed a maximum of six (6) square feet. This sign type shall be non-illuminated.
                   Graphics shall be fabricated from non-ferrous metals. Graphics shaU be a minimum of 1"
                   thick per 6" graphic height. Colors of graphics will be subject to the approval of the
                   Dedarant o( its Designee. The exterior pan channel must be black.

             Sign Type D: Ground Mounted Project Directional Sign (NOT USED)

             Sign Type E: Building Address {No Exhibit)
                 Each building will have a minimum of one building addres.s. Each set shall be located to
                 aid visitors and emergency personnel. For buildings less than 2S' in height, graphics shall


                                                                                                          falco11
                                                                                                          slness
                                                                                                            Park
             Page 3




                                                            40


                                                                                                                    0046
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                 Desc
                                Main Document    Page 47 of 64



                 be a minimum of 12" in height and fot buildings larger than 25' in helght, graphics shall
                 be a minimum of 24" in height. The graphics must black in color. Graphics $hall be.
                 manufactured from non-ferrous metals.

             Sign Type r:: 1.0. Sign at Office Entry Window Glas11 (No Exhibit)
                 Each teriat1t will be allowed one idel'ltification and Information sign on their front window
                 adjacent to main entry door. Graphics will l:,e limited to white high performance
                 self-adhesive vinyl. The maximum area for the sign will be a 24 • X 24 • square. Lettering
                 shall not exceed 4" in height and logos shall not exceed 10" in height. Supportive text
                 shall be limited to 1" tall lettering set flush left. The graphics shall be centered
                 vertically at 60" and must peat least 4" from any edge of glass.

             C. General Sign Standards
             1. Sign area is defined as the entire area within a perimeter defined by a continuous line
             composed of right angles which en.close the extreme outer limit's of lettering, logo or
             trademarks together with any frame or structural trim forming a part of the display used to
             differentiate the sign from the background against which it is placed.

             2. The letter style for all ground mounted s1grts &hall be Ftit Quadrat.i as shown.
             3. The location of all applicable ground mounted signs shall conform to the March JPA site
             distance triangle standard,

             4. All paint on aluminum or acrylic shall be Matthews Satin acrylic polyurethane over proper
             primer. The ,::olor of all building graphics, other than pi'iMary tenant names, shall match
             project graphic color.

             5. Tenant signs attached to the building shall be formed by individual letters and shall be
             surface mounted. Al.I signs shall be single-line-of-copy signs. Two• line signs may be allowed
             subject to review and approval of the declarant. No "cabinet signs• will be perrnitted, with
             the exception of the multi tenant signs. No signs painted directly on the building will be
             pel'lilittecL

             6. All exterior signs, bolts, fastenings and clips shall be, stainless steel, aluminum, brass or
             bron:i:e. No black iron or other rust prone materials of any type will be permitted.

             7. All on-building signs shall be mounted directly onto or into the building surface. No
             "raceways• or other visible means of attachment may be used. Letters or loges may not be
             locatEld closer than bne third of the sign height to any building edge or architectural feature.
             Graphiell crossing over horizontal reveels is discouraged.

             8. Conduit Openings
             Sign drawings submitted to and approved in writing by the de.clarant shall indicate location of
             all openings for <:0nduits in the walls of the building.

             9. Sealing of Openings
             All penetrations of the building structure required for sign installation shall have approval ln
             writing from the declarant and shall be neatly sealed in a watertight condition.




             Page4




                                                             41

                                                                                                                 0047
Case 6:19-bk-13127-MH           Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                 Desc
                                Main Document    Page 48 of 64



             10, Labels
             A "U.L" label must be placed on every separate electrical sign element (eg: every sign graphic or
             channel letter). A March Jf'A permit label must be placed on at least one sign element of each
             sign. All required labels must be placed in a conspicuous location. No other labels are allowed.

             11. exp0$ed lamps or t1.1bing will not be permitted.

             12. Repair of Damage
             The tenant is responsible for assuring that the sign contractor repairs (in a good and workman
             like manner) any damage caused by the contractor's work within two (2) days after such
             damage is caused.

             13. Responsibility for Work
             The tenant shall be fully responsible for the work of its sign contractors.

             14. Cost of Electricity
             Electrical service to all signs shall be on the tenant's meters and shall be part of the tenant's
             operatlonal costs.


             D. Miscellaneous Restrictions

             1. Animated, flashing or audible signs will not be permitted.

             2. Projections above or below the designated sign area will not be permitted.




             Pages




                                                          42

                                                                                                                 0048
       Case 6:19-bk-13127-MH                 Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                       Desc
                                             Main Document    Page 49 of 64




                            fHh~~r ::.1\ST 7\~ f'\.l.CE. ,:..,JN1~~~ETE f'.H6hi ~A,NEt rr:i~{'.6H -~BD'!
                     . c-,R/\Pr'.!Cf: re ,BC r Dt:'J:F CA~,r tNTO-Si3N- PANEL 1:vrn-1 Bl\Cr'" 9,URFACE ?A.1/i-.JTED l"{) lvl,"\'f:]"".   rn:! [Y1
                                                                                                                                             1

                     - r,.:R0\1-VN D~-TAlL -~o Bf: CDNCREH: & f'Pdl\ffl::0 T(}J-,,11-:rt;H (C:OLOR-H3P)
                     - CROi•Vf-.J ~T···1_.E TO Ml\TCH BLDG'.:i.< D & t: DN<7ilT
                                 i,,t~y f)E UPMLiTWliH t~ROUNJ) IIAOUNTE!)\VARM W;-;!)E FLOOD L·:Gt-Htf,J'O-
                       L·C>,r·n-,;r:. l(: f)E DESt6NFf' :;;,(; _A,~';·. ;c- ~Krr C/\U'.3E Gi_/-tf~E !v1CH)~1~J'S-



                                                                                                                             ~A1\J\




.JS.
vJ




                                                                                                                                                            ~::,

                                                                                                                                                            ·t




                                                                                                                                                           _l
                     Pro   t~C-~   l dent\ f.!,~_?.!.!.~.f!.J~!_~-~ ~~-~-~-!~,~- Elevation Vi~w:::___ _ _ _ _ _ __




                                                                                                               fo'"'"'
                     ?age I>
                                                                                                           ~   '.<lf,t:-S~
                                                                                                                  P',uk




                                                                                                                                                           0049
    Case 6:19-bk-13127-MH                  Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                       Desc
                                           Main Document    Page 50 of 64




                    SIGN Tl'PE ll! Large "limant ID

                    These signs are providvd for an--huildtn.g. busmen identification, 11m; lign-ryp.e shall
                    """"' at lll&splmdrel panel a, shown in e!watloo, but not within U)' of • budding
                    addteso. The copy shall be timitecho company·name in pn,ject or·c""""ate letter
                    style-. Wcrdln9 of ~igns shalt not include the product s-ofd or ser\tkQ,$, Gffer!edf except
                    a•• part of Tenant'• trade name or IM!gnia. Qply one sign wil be permi11'!d.per
                    - · per bulfdlng (ell<ept for Twc, Story/-1em,m, Office Bullilmgat tile
                    tt,,,:la,amt's dlscffitionl.

                    Th• """'um,m.,.., f;,r thi• ,igntypa I& thirty {30)-feet. m<IM<lual ~ -
                    logos shall not e,(cooo 24" In height or 15' in owralt!sngth for eadi tenant. Oat;, om,
                    prifl'RU')" sign may oec"r at a building cotner. This sign type may be intet1Mfly ~halo"   Qt
                    lace 11lum1natea. Grapha:s ,nan be labrioau,,i from 00n-ferntus metals. Graphics sheU
                    be" minimum of 1 • thicl< f"'' 6 • gr"P"i< !,elgl,t. Colors of gr"f'hi<s w!U be. subject to
                    die approval of the declarant 0,r ns DGgnee. The $Ct&riat p.-an cha!'fflffl mun.be-
                    black.




                                            24•x1s--0·                                                                              24-X 15'-0"
t



                                         0,n_F_-~-~----,_-t-··
                                                                                                                            -~=""""=""'""'=~-=:,;:r•
                                                                 '                                                          I


                                     ~
                                                           '
                                         enant Namei!            1                                                               Tenant Name1

                                                                  ~~

                             ~
                             H
                             }-----,L
                                     I

                                    -i
                                         LJJ•-~-
                                                 ==!11==-
                                                 IJd
                                                   '
                                               ____ '___
                                                               WJ!1
                                                                 I

                                                           '! .....
                                                 mmmITTIT" ,--u1-ii~h
                                                           .! I
                                                           L_J' .I
                                                               ___ j
                                                                         !
                                                                         l
                                                                                            i:g· 1il1Jd
                                                                                                  .
                                                                                                  ·
                                                                                                          ! :
                                                                                                          : , I
                                                                                                                    .
                                                                                                                        ·




                   North Elevation • Building A



                                                                                           --------~~
                   Page7




                                                                                                                                                         0050
        Case 6:19-bk-13127-MH                    Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                          Desc
                                                 Main Document    Page 51 of 64




                                                     z4~x.1s·-o·
                                                                                        SJuN TVl'E a t.a,ge r......, ID

                                                                                        TJ,em li9J$arap~-far ~ n g busineu ~ G " Thi. 5fgrt;typeshall
                                                 Tenant Name                            oceur at t h e ~ paf'el -.shown m ehH.ation. but notv..lth'ln 10' of a·bulfdinQ
                                                                                        addtu5. Tha- t:opy-.shalt- he fm1lted to cornpat'J)'. nam:e-in pmi«t o r ~ Jetter,
                                                                                        Uyle-. Wording ,of 5Jg.4Sh@ll 110t" mctudethe-~JOid ar ~ offefeo:. except
                                                                                        au part d Ter-.ant's:traae name or l~la:. Orrt:i one sjgn wlltbe-permltted per
                                                                                        te11artt,.pat' buddtng\~ tor"f'wo-5:ia.ry/Muttr-Tenant Office-.Sulfding .Jttbe
                                                 •             •                        dectarant'1 ~ o n i .

                                                                                        The ma,mm1marea tortms SJgrtt)pe is.thirty {lOl-square-feet. lndMduat ~ a n d
                                                                                        fogos.&haff not ex~24... ln hetgtlto. 15' ITT overaUlengi,:h fortid\ rstant. Onfy-one
                                                                                        pnmary 51:gn ~ 0£ialT at.a buitdmg earner. Th-is.t,;gn typd mil)' bit Internally "haio" 01'
                                                                                        f.Ke tlhJmfMted. Graphia shall be fabricat&d from non-fett'OUl mewls. Grttphh:4 sh.an
                                                                                        oe: a minimum af 1• t!'lldl. pee 0-# graphic he1gtl:r, Cokvs r:4 graphtGwilt bea subject to
                                                                   j                    the appov,t"SI of ?he ®cl.v-.a.nt or ifS. Oestgi,oe. The ~ior f!Mt ~ MlAt ba
                                                                   I                    blacit.
                                                                   i

                                       TYP!CALSIGN PLACEMENT
.i:,.
Vl




                                 24'")( lS'-0"                                       2~x1s·.a·           24•x1s·u                                                                         24/X:1-5'-0'~
                                                                       ____ p             -~-                 """"""9                                                                 _i=:i:= "           ~
                                                                              \      Ten.mt Name         Tenanc: Name:    j




                       West Elevation - Buildings B & C



                        Pag,,8
                                                                       ~   --·,.,.
                                                                            '"'""




                                                                                                                                                                                                     0051
       Case 6:19-bk-13127-MH          Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                                                      Desc
                                      Main Document    Page 52 of 64




                                                     2.a."x 1s~-0,                                           51G:N TYl'E a, Uuga T<mant ID

                                                                                                             Tiu,$$ <lg;,sare pNWldecfmr-Uolng-•- TimislgntypHhall
                                                                                                             """"'at the •pimdrel p.,,.i... shown lne.,,,..ioo, b"' not·wilh!~ Ill' of• b!illd!ng
                                                Tenant Name                                                  address-. The-copy shd be limiteid_ta campany-narm,: in p«Jiet:tor corpotate-fett~,-
                                                                                                             $1)11& Watdi,,g o!slgm$hal! not lndlld,,the pmdix:r...tdcr m,,....offeied; ex<ept
                                                                                                             as a part of Tanont'sttade name·orJ05Jgnia, Only""" 5i!II' will"' p,,rn,i>t<!d per
                                                                                                             • ~ !''" °"llding(""<"P<torT"""StoryJM"fll.llu,ant of!.., Building ot ;J,a
                                                                                                             cl<,dor.,,t', dls<:retkinJ,

                                                                                                             fhe """'"'"'"'....., forthlUl9" ~.i,, lhlrty(30l !l(!ua<& I_, lfldMdual ten,,,-• and
                                                                                                             logos shall 'nnt exceed 24" in height Of 15• In overall !aagth f.cr each t(tnant. Only one-
                                                                                                             ptimafJ sjg,I meyo.ooUJ' at a.building corner; Thtu!.igniyp&may·be fnte,nalfy '"hate' or
                                                                                                             1..., IU""'1rurted. Grapt,;cs,hall ba·fubricaied ltom  "°"""""""    metal,,. Gr,,phiashell
                                                                                                             be • "'"""""" of T'' thkkpe, 6" g,apbl• holgl,L Colo,• of graph!Gwill be subw,ot.to
                                                                                                             111'! "Pl""•al of the declaram"' lit; De~. The - - par,dlonnel "'"51 be
                                                                                                             black.




                                         TVl'lCAl SlGN PLACEMENT

,IS-

"'
                              24"l< !5'-l)"                                         2•·105•.o·                                       24•g 15•,0·                                                            24-"X:15 1..0'"
                                                                                                                                                                                       i


                                                                                                                                                     Ln~~J~rnrn
                          ,;~~~·~-~s                                            F---~__.,:....,.

                          -~n~,1~~1~tl~)F~~:·n~;"~:-· : "
                                                                                    Teo;,nt"""8e




                         r-~~ i~F1~· .rii~1~~--~--~-·----·                                                                                           _:       . l
                                                                                                                                                                        ···? ·.: ?11~-'
                                                                                                                                                                                  :, 1 ,.---,tr.r:ll1;tr:l.il
                                                                                                                                                                       i· ':---<.··.          ',_:_:·_1L·, ....... ,:i,---_
                                                                                                                                                                                               i
                                                                                                                                                                                                                       i• t· '.
                         L;~·Jfa ihh:hlt.-.:-·-·-ikt:dd; W:ddl···:_·-·~ ittddi: ·                                                                                       ,.L._~-4 !t- _ ~Jltcldli " \. ~
                                                                                                                                                                                           #   }




                                                                                                                                                                                   i'
                          East Elevation ~ Buildings F & G

                                                                                                   .     r.,...,
                          Page~
                                                                                                   ~        ..
                                                                                                       .........
                                                                                                              ,,.




                                                                                                                                                                                                                          0052
         Case 6:19-bk-13127-MH          Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                          Desc
                                        Main Document    Page 53 of 64




                                                   24")( 15'-0"                      S:IG.N NPE. S: Large Tenant fD

                                                                                     These-- slg-ns are prnvicled for on-huilcfin9 business identlfk:ati-on This stgn: -r.y-pe- -shal!
                                                                                     oc:c1tr at the spandrel. panel /JS,. shown in. elev.iH:ion. but. not within 10' t1f il building
                                                 Tenant Name                         addh?,,s.s. Tha.c:opy s:h.a:1! b,0 lim#:ad. to company name in. project or corpor-ats' letter
                                                                                     Siyfa:";. Wording of sigr,s skmi· not J-ndude the produ-ctso:ld,or -s.ervkes offered, except
                                                                                     ;,,,$ a pa.rt of TEnant's tr-i)da name. ot l11signh,,. Only one- sign wHI be permitted per

                                                                                     tenant, p-er building (ex.cepr for Two Story/Multi~Te--nant Office- Building an:he
                                                                                     decffirant's




_,-I>-                               TYPfCAI. SIGN PLACEMENT




                                   24"><15'-0'                    24"X 15'-0'                                                      2.r·x 1s·-0·




                         East Elevation - Building H

                                                                                   f.akon
                                                                       ~        su..~me;!.1.o
                         Page IQ                                           '"""' r.,.




                                                                                                                                                                                         0053
       Case 6:19-bk-13127-MH                             Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                                                                          Desc
                                                         Main Document    Page 54 of 64




                                                                                                           SIG.N"N-PEC: Mvlti-Tenam:.Ott.:tllilldJnglO,
                                                    \-:C ·i)'
                                                                                                           -~g,,s.,.,,...i,ledt.. ...iti ....     nt-•..     ll-t,-..,ld>nl!!r-Thl,sign
                                                                                                           tm sha:I O:CCW"at'1'Ja, ,spMdret panel .u ~wn in ef~on. iwtnot wi:hh1: 11V'Df a
                                                                                                           !wlldin9addl;l,..Ti11>slgn""1'is,.ibje<t"''8''·ofilaespoa .. thei;,ft•od.rlg!it;al
                    :£:Tenant Name                                                                         t11..1gn. n..-.i,;Jr;i,hmedm_,.1,,....in proJe<ttl'!)enylo"'~

                                                                                                           =-~t.U.:.".:.":z":;.-=:a1~:?ii~:ri'.=..":!~=t.;i~
                                                                                                           ~Gw.i-Offtl~.~pt"-tUl-il- p•tat QfJl,lh~ttudft msme Of 1"5igttlJ. Only one-Sn
                            E.."ll.ARtiSO SIGN DETAA..                                                     wftih• permittf.(tper tenant,
                                                                                                           The...,._.....,._,lorthis'"9'>'¥!>•is.msl\!'lffl4181squor•foot lruilldd..,.1.-
                                                                                                           aodlogo> wU•oot .,....   ,rn1" mhoighr.,. 12' m•-l<mgth.., esp,..._. Can
                                                                                                           $•ml!l:y,not~d-.a~of~_{6}-KffllH'B~ Thls:sign~-!lh.tfb~
                                                                                                           non-ill•,nmmd. Graph,..""'11 be f..,ri_#<m> ,,.••t,,,..,..     ""'*      a,.p!,i,.wft
                                                                                                           be-a fllinimwn qt 1 ~ thici(_ per, 6" graphl"- height. CQkn ot wsphks wllf ba~~tc
                                                                                                           tha,ppr""310hN1!l!l<l....,...- ...c.,.g....    n,._,_.....,,.,h,,.,stho,blw.,
                     - Tenant Name


                                                 ==;;;,,,;c;,,;,.~
                                                                 ..',;.,;..~• . V .            ., ................. ..,.,,-,....,,,.~-

                            T91!vAtNilm&




.i,.
00                     ;-,.1.
                                                   =:t":~
                                                    --fi        I
                                                                          ;:J I!
                                                                    L:J~·_JJ   1
                                                                                             i-
                                                                                                     I          I~!' i I             I!!
                   North Elevat!1m • Bldg, E


                                                                                                                                                                          leNnt~-



                       ~~-
                         ... -,=~,                                                 --    4                                                                   T--.~
                                " . "~-:Ff-?4rfff.=~-;.cc1tr1=-rsr~s:~Ft,r,~-m~
                                       !!        , '
                                                    ,
                                                             'I I' 'i fl .
                                                           I' , -~ •   I . '
                                                            LµLLJ.~;____j ___ _l~
                                                                                    Ii   I I·J·Ji.•\If ,            i'
                                                                                                                    ;', ·~      , , . '.~""~~·1' . :I !'          i
                                                                                                                                                                  j
                                                                                                                                                                      I     ii !i
                                                                                                                                                                      l F.ir¥.
                   N1>'1:h elevation - Bldg. D




                   Paga.H                                                                                   ~     --·--~


                                                                                                                                                                                                          0054
Case 6:19-bk-13127-MH              Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                              Desc
                                   Main Document    Page 55 of 64

                                                             EXHIBIT'F'
                                                       Industrial Waste Survey



                             INDUSTRIAL WASTE SURVEY
            A. GENERAL INFORMATION
            1. Name ofBusiness:_P_&_P_u_nifo_nn_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               Mailing Address: 30733 Temecula Pkwy                        Phone:   951 491-6090
                                       Temecula, Ca 92592


               Site Address:        14529 Innovation Drive
                                       Riverside, Ca 92518
               Lot & Build.#           _s_u_ite_B_ _ _ _ _ _ __
               Build. Sq. ft. _1_3,2_8_9_ _ _ _ _ _ __


            2. Name and Title of Contact Person:        Sean Shanabarger
                                                         coo


            3. Are there discharges to the sanitary sewer other than domestic wastewater (bathroom and kitchen

            waste?)                    •   YES               •   NO

            B. PRODUCTS, SERVICES, WASTEWATER INFORMATION
            1. Major prodncts manufactured or services provided at this location:
                    UnifQnn Alterations



            2. Number of employees at this location:                  Hours:
              Full Time:          6
              Part Time:           3
              Shifts worked per day: _ _ _ __


            3. Work or Production Schedule at this location:
                  Monday- Friday 8am - 5pm




               (Business hours, if commercial establishment)

                     4. What is the Standard Industrial Classification (SIC) Code(s) for the business at this
            location ifknown?


            5. Types of waste discharged to the sanitary sewer system. Check all that apply:

              __x__            Sanitary waste from bathrooms
              ____             Cleanup waste from floor drains
              ____             Kitchen Waste
              ____             Wastewater frommanufacturingprocess(es)
              _____            Wastewater from laundry equipment or car wash
              ____             Wastewater from dry cleaning equipment
              ____             Wastewater from paint booth(s)
              ____             Wastewater from parts cleaning or preparation
              ____             Cooling water discharge
              ____             Other (describe)

            6. Water use at this location:
               _ _ _ thousands of gallons per month or _ _ hundreds of cubic feet per month (from utility
            bill) or_ _ _ _ gallons per day.




                                                                      49




                                                                                                                 0055
Case 6:19-bk-13127-MH              Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                           Desc
                                   Main Document    Page 56 of 64


            7. Are there wastewater pretreatment systems installed at this location? 0 YES l]l NO
               (Examples: Grease interceptor, Oil/sand separator, Neutralization, pH correction,
               Reverse osmosis, Ion exchange etc.)
               If yes, please describe type of treatment(s) and capacity of treatment system.




            C.CHEMICALSTORAGE

            1. Are bulk chemicals received and stored for use in this business?0 YES                   [8JNO
              !If yes, please list chemicals used or stored and approximate ouantity that will be kept   on hand.




              (use additional pages ifnecessary)

            2. What methods are m place to prevent toxic and/or ha7.ardous chemicals from entermg the sanitary sewer
               tem?
                        N/A




            3. Is there a spill containment and control plan in use at this location?

              •  YES
              Please describe how spilled chemicals would be contained and disposed of.
                      N/A                                                .




            D.COMMENTS




            I certify under penalty of law that I have personally examined and am familiar with the information in this
            application form and all attachments and that, based on my inquiry of those persons inlmediately
            responsible fur obtaining the information contained in the application, I believe that the information is true,
            accurate and complete. I am aware that there are significant     alties for su ·tting :thlse information,
            including the possibility of fine and/or imprisonment.

               Paul Shanabarger
              NAME-Authorized Representative

                    CEO                                                  10/29/13
                      OFFICIAL TITLE                                                      DATE



                                                                   50




                                                                                                                              0056
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                   Desc
                                 Main Document    Page 57 of 64

                                                      EXHIBIT"!"

                                    To Addendum to Industrial Service-Center Lease

            Annual Minimum Monthly Rent Increase:

            (a)   As used herein, the following terms shall have the following meanings:

            (i) "Index" shall mean the Consumer Price Index for the Los Angeles-Anaheim-Riverside
            Metropolitan Area for all Urban Consumers-All Items, published monthly by the Bureau of Labor
            Statistics of the United States Department of Labor (1982-1984=100). In the event the Index
            shall hereafter be converted to a different standard reference base or otherwise revised, such
            conversion factor, formula or table for converting the Index as may be published by the Bureau of
            Labor Statistics shall be used, or if the Bureau of Labor Statistics shall not publish the same, then
            such conversion factor, formula or table selected by Landlord as may be published by any other
            nationally recognized publisher of similar statistical information shall be used. In the event the
            Index shall cease to be published, then there shall be substituted for the Index such other index of
            similar nature as is then generally recognized and accepted for like determinations of purchasing
            power, as Landlord shall select.

                         (ii) "Base Index" shall mean the Index in effect for the month that is three months
            prior to the Adjustment Date.

                        (iii)     "Adjustment Date" shall be each anniversary of the Commencement Date
            of the Extended Term and Option Period. .

                         (iv)       "Adjustment Index" shall mean, as to each Adjustment Date, the Index in
            effect three months prior to the month in which Adjustment Date occurs. If the Index shall cease
            to be published monthly, or there is no Index in effect for such month, the Adjustment Index shall
            be the most currently available quotation of the Index published prior to the relevant Adjustment
            Date.


            (b)        The Minimum Monthly Rent shall be adjusted as of each Adjustment Date to be the
            greater of (i) the Minimum Monthly Rent in effect immediately prior to such Adjustment Date,
            increased three percent (3%), and (ii) the Minimum Monthly Rent in effect immediately prior to
            such Adjustment Date, increased by a fraction, the numerator-of which shall be the Adjustment
            Index for such Adjustment Date and the denominator of which shall be the Base Index. Landlord
            shall, as promptly as practicable after the publication of the Adjustment Index, .give notice to
            Tenant of the Adjustment Index and the resulting adjustment in the Minimum Monthly Rent. If
            Landlord's notice is not given prior to the Adjustment Date, until receipt of Landlord's notice,
            Tenant shall pay, as interim Minimum Monthly Rent, the Minimum Monthly Rent in effect
            immediately prior to the Adjustment Date. Commencing with the next ensuing calendar month
            following Landlord's notice and until Landlord's notice with respect to the next succeeding
            Adjustment Date is given, Tenant shall pay the Minimum Monthly Rent indicated in Landlord's
            notice. If at the time of Landlord's notice the total amount of interim Minimum Monthly Rent
            actually paid by Tenant following the Adjustment Date is less than the amount of Minimum
            Monthly Rent required to be paid for such period as indicated in Landlord's notice, Tenant shall
            immediately pay to Landlord the amount of the deficiency. Landlord's delay in giving notice of
            an adjustment in Minimum Monthly Rent shall not constitute a waiver of Landlord's right to
            receive such adjusted Minimum Monthly Rent for all periods from and after the applicable
            Adjustment Date. Notwithstanding anything to the contrary above, the minimum increase shall
            be 3% and the maximum annual increase shall be seven percent (7%).




                                                                                                                    0057
Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                                      Desc
                                 Main Document    Page 58 of 64

                            ADDENDUM TO INDUSTRIAL-SERVICE CENTER LEASE

            This Addendum to Industrial-Service Center Lease ("Addendum") entered into by and between
            FALCON BUSINESS PARK LLC, a California limited liability company ("Landlord"), and
            P&P HARDWARE, INC., a California corporation ("Tenant") is added to and made part of
            that certain Industrial-Service Center Lease dated October 25, 2013 by and between Landlord and
            Tenant ("Lease'') relating to that certain property commonly referred to as 14529 Innovation
            Drive, Suite B, Riverside, California as follows:         -

            1. Option to Extend. Tenant shall have the one-time right to extend the lease for the period set
            forth in the Basic Lease Information, subject to the conditions and limitations in Section 2.4 of
            the Lease. During the Extended Term, the Monthly Rent shall be increased on each anniversary
            of the Commencement Date by an amount equal to the increase in the Consumer Price Index as
            set forth on Exhibit "f' to this Addendum.

            2. Early Termination Option. Tenant shall have the one-time right to terminate the lease at any
            time after month thirty-six (36) of the Lease Term. To invoke Tenant's right to terminate, Tenant
            must notify Landlord in writing and shall pay Landlord an early termination fee ("Termination
            Fee") equal to the sum of unamortized leasing commission and unamortized Landlord's Tenant
            Improvement costs, and such termination shall become effective six (6) months after the date of
            receipt of the notice and Termination Fee, For the purposes of this provision, Landlord's
            Tenant's Improvement costs at lease inception shall be deemed to be $36,795. If the Tenant
            shall exercise its right to extend the term of the lease as set forth in Section 1, above, this right to
            terminate shall become null and void and of no effect.

            3. Early Access. Tenant shall have early access on December l, 2013, at no additional cost to
            Tenant (upon lease execution, delivery of monies due and delivery of a certificate of insurance in
            accordance with Article 23 of the Lease), for the construction of Tenant's Improvements and
            fixturization of the Premises. Tenant shall not cause any interference with construction of
            Landlord's Improvements during the early access period.



            LANDLORD                                                    TENANT

            FALCON BUSINESS PARK LLC                                    P&PHARDWARE, INC.
            a California limited liabi ·                                a California c ration
                By: Falcon BP II
                        oleMem


                        Donald E. Russell
                 Its:   Managing Member




                                                                                                                       0058
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                        Main Document    Page 59 of 64




                                                                           0059
Case 6:19-bk-13127-MH   Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                        Main Document    Page 60 of 64




                                                                           0060
Case 6:19-bk-13127-MH        Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                             Main Document    Page 61 of 64




                                                     EXHIBIT B
                                        2
DOCS_LA:331119.1 68700/001
                                                                                0061
Case 6:19-bk-13127-MH         Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                              Main Document    Page 62 of 64



                                          EXHIBIT B



                             P&P Hardware
                             Account Statement
                             Administrative Claim
                                                        Amount
                             April 2020 Rent          $10,284.56
                             April 2020 Late Fee          514.23
                             May 2020 Rent             10,284.56
                             May 2020 Late Fee            514.23
                             June 2020 Rent            10,284.56
                             June 2020 Late Fee           514.23
                             July 1-17 2020 Rent        5,639.92
                             July 2020 Late Fee           514.23
                             Total                    $38,550.52




                                            1
DOCS_LA:331119.1 68700/001
                                                                                 0062
                                                                   Case 6:19-bk-13127-MH               Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39                   Desc
                                                                                                       Main Document    Page 63 of 64


                                                                   1                                      PROOF OF SERVICE OF DOCUMENT

                                                                   2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
                                                                       address is: 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067.
                                                                   3
                                                                       A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION OF
                                                                   4   FALCON BP II, LLC TO COMPEL PAYMENT OF ADMINISTRATIVE CLAIMS PURSUANT
                                                                       TO CONFIRMED PLAN OF REORGANIZATION AND 11 U.S.C. §§ 503(A) & (B) AND
                                                                   5   507(A); AND FOR OTHER RELIEF; DECLARATION OF CHRIS KWASIZUR IN SUPPORT
                                                                       THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by
                                                                   6   LBR 5005-2(d); and (b) in the manner stated below:

                                                                   7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
                                                                       General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the
                                                                   8   document. On (date) August 4, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary
                                                                       proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                   9   transmission at the email addresses stated below:

                                                                  10                                                             Service information continued on attached page

                                                                  11   2. SERVED BY UNITED STATES MAIL: On (date), I served the following persons and/or entities at the last
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof
                                                                  12   in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing
                                                                       the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the document is filed.
                                           ATTORNEYS AT LAW




                                                                  14
                                                                                                                                 Service information continued on attached page
                                                                  15
                                                                       3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
                                                                  16   (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date), I
                                                                       served the following persons and/or entities by personal delivery, overnight mail service, or (for those who
                                                                  17   consented in writing to such service method), by facsimile transmission and/or email as follows. Listing the
                                                                       judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                                                                  18   completed no later than 24 hours after the document is filed.

                                                                  19   Hon. Mark Houle
                                                                       3420 12th St Ctrm. 303
                                                                  20   Riverside, CA 92501-3819

                                                                  21                                                             Service information continued on attached page

                                                                  22   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

                                                                  23   August 4, 2020               Gini L. Downing                         /s/ Gini L. Downing
                                                                        Date                         Printed Name                                     Signature
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:331119.1 68700/001                                                                          0063
                                                                   Case 6:19-bk-13127-MH            Doc 375 Filed 08/04/20 Entered 08/04/20 10:27:39   Desc
                                                                                                    Main Document    Page 64 of 64


                                                                   1   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                                   2          Abram Feuerstein abram.s.feuerstein@usdoj.gov
                                                                              Everett L Green everett.l.green@usdoj.gov
                                                                   3
                                                                              Christine Levi bankruptcy@ondeck.com
                                                                   4          Randall P Mroczynski randym@cookseylaw.com
                                                                              Rejoy Nalkara rejoy.nalkara@americaninfosource.com
                                                                   5          Anthony J Napolitano anapolitano@buchalter.com,
                                                                   6           IFS_filing@buchalter.com;salarcon@buchalter.com
                                                                              Aleksandra Page apage@ecf.inforuptcy.com
                                                                   7          Cameron C Ridley Cameron.Ridley@usdoj.gov
                                                                              Robert B Rosenstein robert@thetemeculalawfirm.com,
                                                                   8           sylvia@thetemeculalawfirm.com;leah@thetemeculalawfirm.com;luke@thetemeculalawfir
                                                                   9           m.com
                                                                              Cheryl A Skigin ca.ecf@aislaw.com, caskigin@earthlink.net
                                                                  10          Edward A Treder cdcaecf@bdfgroup.com
                                                                              United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov
                                                                  11
                                                                              Darlene C Vigil cdcaecf@bdfgroup.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                  3
                                                                       DOCS_LA:331119.1 68700/001                                                      0064
